Exhibit 10.1

EXECUTION COPY

 

 

$700,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

May 14, 2014

among

FIRST AMERICAN FINANCIAL CORPORATION,

The Lenders Party Hereto

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

J.P. MORGAN SECURITIES LLC,

U.S. BANK NATIONAL ASSOCIATION

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners

 

U.S. BANK NATIONAL ASSOCIATION,

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Syndication Agents

 

BMO HARRIS BANK N.A., KEYBANK NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., BANK OF THE WEST,

BBVA COMPASS and CITIBANK, N.A.

as Documentation Agents

 

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

ARTICLE I DEFINITIONS

 

1

 

SECTION 1.01.

 

Defined Terms

 

1

 

SECTION 1.02.

 

Terms Generally

 

14

 

SECTION 1.03.

 

Accounting Terms and Determinations

 

14

 

SECTION 1.04.

 

Amendment and Restatement of the Existing Credit Agreement

 

14

 

 

ARTICLE II THE CREDITS

 

 

15

 

SECTION 2.01.

 

The Commitments

 

15

 

SECTION 2.02.

 

Loans and Borrowings

 

15

 

SECTION 2.03.

 

Requests for Borrowings

 

15

 

SECTION 2.04.

 

Funding of Borrowings

 

16

 

SECTION 2.05.

 

Interest Elections

 

16

 

SECTION 2.06.

 

Termination and Reduction of the Commitments

 

17

 

SECTION 2.07.

 

Repayment of Loans; Evidence of Debt

 

17

 

SECTION 2.08.

 

Prepayment of Loans

 

18

 

SECTION 2.09.

 

Fees

 

18

 

SECTION 2.10.

 

Interest

 

18

 

SECTION 2.11.

 

Alternate Rate of Interest

 

19

 

SECTION 2.12.

 

Increased Costs

 

19

 

SECTION 2.13.

 

Break Funding Payments

 

20

 

SECTION 2.14.

 

Taxes

 

20

 

SECTION 2.15.

 

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

 

22

 

SECTION 2.16.

 

Mitigation Obligations; Replacement of Lenders

 

23

 

SECTION 2.17.

 

Defaulting Lenders

 

23

 

SECTION 2.18.

 

Expansion Option

 

23

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

 

24

 

SECTION 3.01.

 

Organization; Powers

 

24

 

SECTION 3.02.

 

Authorization; Enforceability

 

24

 

SECTION 3.03.

 

Governmental Approvals; No Conflicts

 

25

 

SECTION 3.04.

 

Financial Statements; No Material Adverse Change

 

25

 

SECTION 3.05.

 

Properties

 

25

 

SECTION 3.06.

 

Litigation and Environmental Matters

 

25

 

SECTION 3.07.

 

Compliance with Laws

 

25

 

SECTION 3.08.

 

No Default

 

25

 

SECTION 3.09.

 

Investment Company Status

 

26

 

SECTION 3.10.

 

Insurance Licenses

 

26

 

SECTION 3.11.

 

Taxes

 

26

 

SECTION 3.12.

 

ERISA

 

26

 

SECTION 3.13.

 

Disclosure

 

26

 

SECTION 3.14.

 

Margin Regulations

 

26

 

SECTION 3.15.

 

Indebtedness

 

26

 

SECTION 3.16.

 

Liens

 

26

 

SECTION 3.17.

 

Subsidiaries

 

26

 

SECTION 3.18.

 

Solvency

 

27

 

SECTION 3.19.

 

Anti-Corruption Laws and Sanctions

 

27

 

 

 

 



 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

ARTICLE IV CONDITIONS

 

 

27

 

SECTION 4.01.

 

Effective Date

 

27

 

SECTION 4.02.

 

Each Credit Event

 

28

 

 

ARTICLE V AFFIRMATIVE COVENANTS

 

 

28

 

SECTION 5.01.

 

Financial Statements and Other Information

 

28

 

SECTION 5.02.

 

Notices of Material Events

 

29

 

SECTION 5.03.

 

Existence; Conduct of Business

 

30

 

SECTION 5.04.

 

Payment of Obligations

 

30

 

SECTION 5.05.

 

Maintenance of Properties

 

30

 

SECTION 5.06.

 

Books and Records

 

30

 

SECTION 5.07.

 

Inspection Rights

 

30

 

SECTION 5.08.

 

Compliance with Laws and Contractual Obligations

 

30

 

SECTION 5.09.

 

Insurance

 

30

 

SECTION 5.10.

 

Use of Proceeds

 

31

 

SECTION 5.11.

 

Maintenance of Ratings

 

31

 

 

ARTICLE VI NEGATIVE COVENANTS

 

 

31

 

SECTION 6.01.

 

Indebtedness

 

31

 

SECTION 6.02.

 

Liens

 

33

 

SECTION 6.03.

 

Fundamental Changes; Lines of Business

 

33

 

SECTION 6.04.

 

Transactions with Affiliates

 

35

 

SECTION 6.05.

 

Financial Covenants

 

35

 

SECTION 6.06.

 

Sale/Leaseback Transactions and Synthetic Leases

 

35

 

SECTION 6.07.

 

Dispositions

 

35

 

SECTION 6.08.

 

Restrictive Agreements

 

35

 

SECTION 6.09.

 

Modifications of Organizational Documents and Certain Other Agreements

 

36

 

 

ARTICLE VII EVENTS OF DEFAULT

 

 

36

 

ARTICLE VIII THE ADMINISTRATIVE AGENT

 

 

38

 

ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(Continued)

 

 

 

Page

 

ARTICLE IX MISCELLANEOUS

 

 

40

 

SECTION 9.01.

 

Notices

 

40

 

SECTION 9.02.

 

Waivers; Amendments

 

42

 

SECTION 9.03.

 

Expenses; Indemnity; Damage Waiver

 

42

 

SECTION 9.04.

 

Successors and Assigns

 

43

 

SECTION 9.05.

 

Survival

 

45

 

SECTION 9.06.

 

Counterparts; Integration; Effectiveness; Electronic Execution

 

45

 

SECTION 9.07.

 

Severability

 

45

 

SECTION 9.08.

 

Right of Setoff

 

45

 

SECTION 9.09.

 

Governing Law; Jurisdiction; Etc.

 

45

 

SECTION 9.10.

 

WAIVER OF JURY TRIAL

 

45

 

SECTION 9.11.

 

Headings

 

46

 

SECTION 9.12.

 

Treatment of Certain Information; Confidentiality

 

46

 

SECTION 9.13.

 

USA PATRIOT Act

 

47

 

SECTION 9.14.

 

Interest Rate Limitation

 

47

 

SECTION 9.15.

 

No Advisory or Fiduciary Responsibility

 

47

 

SCHEDULES

 

SCHEDULE 1.01

SCHEDULE 3.04(b)

SCHEDULE 3.15

SCHEDULE 3.16

SCHEDULE 3.17

-

-

-

-

-

Commitments

Statutory Statements

Indebtedness

Liens

Subsidiaries

EXHIBITS

 

EXHIBIT A

EXHIBIT B-1

EXHIBIT B-2

EXHIBIT B-3

EXHIBIT B-4

EXHIBIT C

EXHIBIT D

-

-

-

-

-

-

-

Form of Assignment and Assumption

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Form of Increasing Lender Supplement

Form of Augmenting Lender Supplement

 

 

 

iii

--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 14, 2014 among FIRST
AMERICAN FINANCIAL CORPORATION, the LENDERS party hereto and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

WHEREAS, the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent thereunder, are currently party to the $600,000,000
Credit Agreement, dated as of April 17, 2012 (as amended, supplemented or
otherwise modified prior to the date hereof, the “Existing Credit Agreement”).

WHEREAS, the Borrower, the Lenders and the Administrative Agent have agreed to
enter into this Agreement in order to (i) amend and restate the Existing Credit
Agreement in its entirety; (ii) extend the maturity date in respect of the
existing revolving credit facility under the Existing Credit Agreement;
(iii) re-evidence the obligations of the Borrower under the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iv) amend and restate the terms and conditions under which the
Lenders will, from time to time, make loans and extend other financial
accommodations to or for the benefit of the Borrower.

WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower outstanding thereunder, which shall
be payable in accordance with the terms hereof.

WHEREAS, it is also the intent of the Borrower to confirm that all obligations
under the applicable “Loan Documents” (as referred to and defined in the
Existing Credit Agreement) shall continue in full force and effect as modified
or restated by the Loan Documents (as referred to and defined herein) and that,
from and after the Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

“Acquisition” means the acquisition by the Borrower or any Data Tree/Data Trace
Entity of (a) Equity Interests of any other Person representing more than 50% of
the voting power of the Equity Interests of such Person, (b) all or
substantially all of the assets of any other Person or (c) all or substantially
all of the assets constituting one or more divisions, lines of business or
business units of any other Person.

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
Notwithstanding the foregoing, no individual (other than any Person specified in
the preceding sentence) shall be an Affiliate solely by reason of his or her
being a director, officer or employee of the Borrower or any of its
Subsidiaries.

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 0.50% and (c) the Adjusted LIBO Rate for a one
month Interest Period (the “Relevant LIBO Rate”) on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1%; provided
that, for the avoidance of doubt, the Relevant LIBO Rate for any day shall be
based on the rate appearing on Reuters

 

--------------------------------------------------------------------------------

 

Screen LIBOR01 Page (or on any successor or substitute page thereof, or any
successor service, providing quotations of interest rates applicable to Dollar
deposits in the London interbank market comparable to those currently provided
on such page, as determined by the Administrative Agent from time to time) at
approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Relevant LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Relevant LIBO Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the United Kingdom Bribery Act of 2010, as amended.

“Applicable Bank Regulatory Authority” means, for any Bank Subsidiary, the
Federal Deposit Insurance Corporation and all other relevant bank or thrift
regulatory authorities (including, without limitation, relevant state bank or
thrift regulatory authorities) having jurisdiction over such Bank Subsidiary.

“Applicable Insurance Regulatory Authority” means, when used with respect to any
Insurance Company, the insurance department or similar administrative authority
or agency of the State in which such Insurance Company is domiciled.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan, or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Eurodollar
Spread”, “ABR Spread” or “Commitment Fee Rate”, respectively, based upon the
Debt Rating by Moody’s and S&P, respectively, applicable on such date:

 

Debt Ratings

  

 

  

 

  

 

Moody’s

Debt Ratings

  

S&P

Debt Rating

  

Eurodollar

Spread

  

ABR

Spread

  

Commitment

Fee Rate

 

Category 1

 

Baa2 or

higher

  

 

Category 1

 

BBB or higher

  

 

1.625%

  

 

0.625%

  

 

0.225%

Category 2

 

Baa3

  

Category 2

 

BBB-

  

1.75%

  

0.75%

  

0.30%

Category 3

 

Ba1 or lower

  

Category 3

 

BB+ or lower

  

2.00%

  

1.00%

  

0.40%

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a Debt Rating (other than by reason of the circumstances referred to in
the last sentence of this definition), then the Debt Rating for such rating
agency shall be deemed to be in the level “Ba1 or lower” in the case of Moody’s
or “BB+ or lower” in the case of S&P, as applicable, in the pricing grid above;
(ii) if the Debt Rating established or deemed to have been established by
Moody’s and S&P shall fall within different rating Categories, the Applicable
Rate shall be based on the higher of the two ratings, provided that if one of
the two ratings is two or more Categories lower than the other, the Applicable
Rate shall be determined by reference to the Category next above that of the
lower of the two ratings; and (iii) if the Debt Rating established or deemed to
have been established by Moody’s and S&P shall be changed (other than as a
result of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating secured loans, the Borrower and the
Lenders shall negotiate in good faith to amend this definition to reflect such
changed rating system or the unavailability of ratings from such rating agency
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender as assignor and an assignee (with the consent of each Person whose
consent is required by Section 9.04(b)), and accepted by the Administrative
Agent, in the form of Exhibit A or any other form approved by the Administrative
Agent.

“Augmenting Lender” has the meaning assigned to such term in Section 2.18.

-2-

--------------------------------------------------------------------------------

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Commitment Termination Date and the date of
termination of the Commitments.

“Bank Subsidiary” means First Security Business Bank, First American Trust and
any other Subsidiary of the Borrower which is a federally- or state-chartered
thrift, bank or trust company.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means First American Financial Corporation, a Delaware corporation.

“Borrowing” means (a) all ABR Loans made, converted or continued on the same
date or (b) all Eurodollar Loans that have the same Interest Period. For
purposes hereof, the date of a Borrowing comprising one or more Loans that have
been converted or continued shall be the effective date of the most recent
conversion or continuation of such Loan or Loans.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by Law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Capital Securities” means preferred securities issued by a Subsidiary of the
Borrower organized as a Delaware business trust that are redeemable, at the
option of such issuer, ten years or more after the issuance thereof, which
securities are guaranteed by the Borrower and the proceeds of which are invested
in junior subordinated securities of the Borrower.

“Cash Equivalent” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing (or having an
interest reset period) within one year from the date of acquisition thereof;

(b) direct obligations issued by any State of the United States of America or
any political subdivision of any such State or any public instrumentality
thereof, in each case maturing (or having an interest reset period) within one
year from the date of acquisition thereof and, at the time of acquisition,
having a rating of at least “A-1” or “P-1” (or long-term ratings of at least
“Aa3” or “AA-”) from either S&P or Moody’s, or, with respect to municipal bonds,
a rating of at least MIG 1 or VMIG 1 from Moody’s (or the equivalent thereof);

(c) investments in commercial paper maturing within 180 days from the date of
acquisition thereof and having, at such date of acquisition, the highest
commercial paper credit rating obtainable from S&P or from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof which are
(i) issued by any domestic office of any commercial bank organized under the
Laws of the United States of America or any State thereof (each a “U.S. bank”)
which has a combined capital and surplus and undivided profits of not less than
$100,000,000 or (ii) issued by a U.S. bank and which are insured by the Federal
Deposit Insurance Corporation for the full amount thereof;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clauses (a) through (d) of this definition and
entered into with a financial institution satisfying the criteria described in
clause (d) of this definition; and

(f) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P or Aaa
by Moody’s and (iii) have portfolio assets of at least $5,000,000,000.

“Cash Management Practices” means the cash management practices of the Borrower
and its Subsidiaries as approved by the board of directors or chief financial
officer of the Borrower from time to time, including Compensating Balance Loans.

-3-

--------------------------------------------------------------------------------

 

“Change in Law” means the occurrence, after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of any of the following: (a) the adoption or taking effect of
any law, rule, regulation or treaty, (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline, requirement or directive (whether or not having
the force of law) by any Governmental Authority; provided that, notwithstanding
anything herein to the contrary, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines. requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means (a) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding
any employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 30% or more of the Equity Interests
of the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such person or group has the right to
acquire pursuant to any option right); or (b) during any period of 12
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
(i) who were members of that board or equivalent governing body on the first day
of such period, (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (iii) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.06,
(b) increased from time to time pursuant to Section 2.18 and (c) reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. The initial amount of each Lender’s Commitment is set
forth on Schedule 1.01, or in the Assignment and Assumption pursuant to which
such Lender shall have assumed its Commitment, as applicable. The aggregate
amount of the Lenders’ Commitments is $700,000,000 as of the Effective Date.

“Commitment Termination Date” means May 14, 2019 (or if such date is not a
Business Day, the immediately preceding Business Day).

“Communications” has the meaning assigned to such term in Section 9.01(d).

“Compensating Balance Loans” means loans made by any financial institution (a
“lender”) which is, at the time of the making of such loan, a depository of the
Borrower or any Subsidiary of the Borrower, to the Borrower or any such
Subsidiary in an amount not exceeding the amount of the deposits of the Borrower
or any such Subsidiary held by such depository, the proceeds of which are
invested in Cash Equivalents as agreed between such lender and the Borrower or
such Subsidiary, as applicable, provided that (i) the relevant borrower shall
have a right of offset against such investment (in the case of certificates of
deposit) and (ii) all such loans are not on the balance sheet of the Borrower
and its Subsidiaries at the last day of any fiscal quarter.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries and (b) the income (or deficit) of any Person (other than a
Subsidiary of the Borrower) in which the Borrower or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions.

-4-

--------------------------------------------------------------------------------

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convertible Indebtedness” has the meaning assigned to such term in
Section 6.01(m).

“Cumulative Net Income” means, as of any date of determination, the sum of the
Consolidated Net Income (if positive) for each fiscal quarter ending during the
period commencing on the Effective Date and ending on the last day of the fiscal
quarter of the Borrower most recently ended on or prior to such date of
determination; provided that if the Effective Date occurs on a day other than
the first day of a fiscal quarter of the Borrower, the Consolidated Net Income
(if positive) for the fiscal quarter during which the Effective Date occurs
shall be pro-rated by multiplying the Consolidated Net Income for such fiscal
quarter by a fraction the numerator of which is the number of days from the
Effective Date through the last day of such fiscal quarter and the denominator
of which is the total number of days of such fiscal quarter.

“Data Tree/Data Trace Entities” means, collectively (without duplication),
(a) the Data Tree/Data Trace Parent, (b) each Material Data Tree/Data Trace
Subsidiary, whether existing as of the Effective Date or thereafter formed or
acquired, (c) each Domestic Subsidiary of the Borrower which acquires (by
purchase, merger or otherwise) any part of the business or assets of any Data
Tree/Data Trace Entity in a transaction permitted hereunder so long as, after
giving effect to such acquisition, such Domestic Subsidiary has annual revenues,
determined on a consolidated basis together with its Subsidiaries, of at least
$25,000,000 (as of the date of the then most recently available audited
financial statements of the Borrower) and (d) each Domestic Subsidiary of the
Borrower that at any time owns directly or indirectly any of the Equity
Interests of the entities referred to in clauses (a), (b) and (c) above;
provided that, notwithstanding anything herein to the contrary, FATICO shall not
be a Data Tree/Data Trace Entity at any time.

“Data Tree/Data Trace Parent” means First American Data Co., LLC, a Delaware
limited liability company.

“Debt Rating” means the “long-term issuer rating” or “long-term counter party
credit rating” for the Borrower by Moody’s or S&P, as applicable.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans within three Business Days
of the date on which such Loans are required to be funded by it hereunder unless
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) notified the Borrower, the Administrative Agent
or any Lender in writing that it does not intend to comply with any of its
funding obligations under this Agreement or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s receipt of such certification in form and substance
satisfactory to the Administrative Agent, (d) otherwise failed to pay over to
the Administrative Agent or any Lender any other amount required to be paid by
it hereunder within three Business Days of the date when due, unless the subject
of a good faith dispute, or (e)(i) become or is insolvent or has a parent
company that has become or is insolvent or (ii) become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment or
has a parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided that a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in such Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

-5-

--------------------------------------------------------------------------------

 

“Designated Parties” means, collectively, the Borrower and the Data Tree/Data
Trace Entities.

“Disposition” means the sale, transfer, license, sublicense, lease, sublease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
Laws of any jurisdiction within the United States.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar® and any other Internet or extranet-based site, whether
such electronic system is owned, operated or hosted by the Administrative Agent
and any of its respective Related Parties or any other Person, providing for
access to data protected by passcodes or other security system.

“Environmental Laws” means all Laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Equity Issuance” means, with respect to any Person, (a) any issuance or sale by
such Person of (i) any Equity Interests, (ii) any warrants or options
exercisable in respect of Equity Interests (other than any warrants or options
issued to directors, officers or employees of such Person in their capacity as
such and any Equity Interests issued upon the exercise thereof) or (iii) any
other security or instrument representing an Equity Interest (or the right to
obtain any equity interest) in such Person or (b) the receipt by such Person of
any contribution to its capital (whether or not evidenced by any equity
security) by any other Person; provided that for purposes of
Section 6.05(a)(ii), Equity Issuance with respect to any Subsidiary of the
Borrower shall not include any such issuance or sale by such Subsidiary to the
Borrower or another Subsidiary or any capital contribution by the Borrower or
another Subsidiary to such Subsidiary.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or members’ or voting trust agreements) for the issuance,
sale, registration or voting of, or securities convertible into, any additional
Equity Interests of any class or type of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to meet the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA with
respect to any Plan, unless waived; (c) the filing

-6-

--------------------------------------------------------------------------------

 

pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans constituting such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Excluded Dispositions” means the Dispositions by the Borrower and its
Subsidiaries of all or substantially all of the Equity Interests and/or assets
of the Subsidiaries identified in the letter dated April 17, 2012 from the
Borrower to the Administrative Agent under the Existing Credit Agreement.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable lending office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, (c) in the case of a Lender (other than an assignee pursuant to a
request by the Borrower under Section 2.16(b)), any U.S. federal withholding tax
that is imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement, except to the extent that such Lender’s
assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.14(a), (d) Taxes attributable to any Lender’s failure or inability to
comply with Section 2.14(e) and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Existing Credit Agreement” is defined in the recitals hereof.

“Existing Loans” is defined in Section 2.01.

“FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“FATICO” means First American Title Insurance Company, a California corporation.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president of finance, treasurer or
controller of such Person.

“First American Title & Trust Company” means First American Title & Trust
Company, an Oklahoma corporation.

“First American Trust” means First American Trust FSB, a federal stock savings
bank.

“First Security Business Bank” means First Security Business Bank, a California
corporation.

“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

-7-

--------------------------------------------------------------------------------

 

“Funded Debt” means, for any Person, without duplication, (a) all Indebtedness
for such Person that should be reflected on a balance sheet of such Person in
accordance with GAAP, (b) all Indebtedness of any other Person that should be
reflected on a balance sheet of such other Person in accordance with GAAP and
that is secured by a Lien on the property of such Person, is supported by a
letter of credit issued for account of, or is Guaranteed by, such Person and (c)
all Capital Lease Obligations of such Person; provided that Funded Debt shall
include (i) the aggregate liquidation preference of all preferred securities
that are mandatorily redeemable, exchangeable or convertible into debt at the
option of the holder or redeemable at the option of the holder, less than ten
years after issue and (ii) the aggregate liquidation preference of all Capital
Securities but only that portion of such aggregate liquidation preference that
is on the date of determination thereof in excess of 15% of Total Capitalization
on such date.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

“Increasing Lender” has the meaning assigned to such term in Section 2.18.

“Incremental Term Loan” has the meaning assigned to such term in Section 2.18.

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.18.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money and all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments (including surplus debentures or
notes whether or not characterized as liabilities for purposes of GAAP or SAP
and non-perpetual preferred stock requiring redemption or repurchase and any
option exercisable in respect thereof to the extent of such redemption or
repurchase), (b) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person, (c) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding current accounts payable
incurred in the ordinary course of business) that in accordance with GAAP would
be shown on the liability side of the balance sheet of such Person, (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (e) all Guarantees by such Person of
Indebtedness of others, (f) all Capital Lease Obligations of such Person,
(g) all obligations, contingent or otherwise of such Person as an account party
in respect of letters of credit and letters of guaranty and (h) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that Indebtedness shall include the aggregate liquidation preference of
all Capital Securities but only that portion of such aggregate liquidation
preference that is on the date of determination thereof in excess of 15% of
Total Capitalization on such date. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.

-8-

--------------------------------------------------------------------------------

 

“Indemnified Taxes” means Taxes (other than Excluded Taxes) imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document.

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

“Insurance Company” means each of FATICO, First American Home Buyers Protection
Corporation and any other Subsidiary of the Borrower which is a licensed
insurance company.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan, each Quarterly
Date and (b) with respect to any Eurodollar Loan, the last day of each Interest
Period therefor and, in the case of any Interest Period that is more than three
months long, each day prior to the last day of such Interest Period that occurs
at intervals of three months after the first day of such Interest Period.

“Interest Period” means (a) for any Borrowing (other than an ABR Borrowing), the
Interest Period of the Loan or Loans constituting such Borrowing; and (b) for
any Eurodollar Loan, the period commencing on the date of such Loan and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter or (upon request of the Borrower and if agreed to
by all the Lenders) such other number of months thereafter, as specified in the
applicable Borrowing Request or Interest Election Request; provided that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Loan initially shall be the date on which such Loan is made and thereafter
shall be the effective date of the most recent conversion or continuation of
such Loan.

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for the longest period (for
which the LIBOR Screen Rate is available) that is shorter than the Impacted
Interest Period and (b) the LIBOR Screen Rate for the shortest period (for which
the LIBOR Screen Rate is available) that exceeds the Impacted Interest Period,
in each case, at such time.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance or capital contribution to, guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person, or (c) the purchase or other acquisition (in one
transaction or a series of related transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“JPMCB” means JPMorgan Chase Bank, N.A.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lenders” means the Persons listed on Schedule 1.01 and any other Person that
shall have become a party hereto pursuant to Section 2.18 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the

-9-

--------------------------------------------------------------------------------

 

Administrative Agent from time to time in its reasonable discretion (in each
case the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period; provided
that, if the LIBOR Screen Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement; provided, further, that if a
LIBOR Screen Rate shall not be available at such time for such Interest Period
(the “Impacted Interest Period”), then the LIBO Rate for such Interest Period
shall be the Interpolated Rate; provided, that, if any Interpolated Rate shall
be less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.11.

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

“License” means any license, certificate of authority, permit, franchise or
other authorization which is required to be obtained from any Governmental
Authority in connection with the operation, ownership or transaction of any
insurance business.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

“Loan Documents” means, collectively, this Agreement and the promissory notes
(if any) executed and delivered pursuant to Section 2.07(f).

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, properties or condition (financial or otherwise) of the Borrower and
its Subsidiaries taken as a whole, (b) the ability of the Borrower to perform
any of its obligations under the Loan Documents or (c) the rights and remedies
available to the Lenders under the Loan Documents, taken as a whole.

“Material Data Tree/Data Trace Subsidiary” means each Domestic Subsidiary of the
Data Tree/Data Trace Parent, whether existing as of the Effective Date or
thereafter formed or acquired, that has annual revenues, determined on a
consolidated basis together with such Person’s Subsidiaries, of at least
$25,000,000 (as of the date of the then most recently available audited
financial statements of the Borrower). The Material Data Tree/Data Trace
Subsidiaries as of the Effective Date are First American Data Tree LLC, a
Delaware limited liability company, Data Trace Information Services LLC, a
Delaware limited liability company, and Interthinx, Inc., a California
corporation.

“Material Indebtedness” means Indebtedness, or obligations in respect of one or
more Swap Agreements, of any one or more of the Borrower and its Subsidiaries in
an aggregate principal amount exceeding $50,000,000. For purposes of determining
Material Indebtedness, the “principal amount” of the obligations of the Borrower
or any Subsidiary in respect of any Swap Agreement at any time shall be the
maximum aggregate amount (giving effect to any netting agreements) that the
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

“Material Subsidiary” means, at any time, (a) the Data Tree/Data Trace Parent,
(b) any Material Data Tree/Data Trace Subsidiary, (c) FATICO and (d) any other
Subsidiary having a net book value that equals or exceeds 5% of the Total
Stockholders’ Equity (determined as of the last day of the most recently ended
fiscal quarter or fiscal year for which financial statements are available).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Proceeds” means, with respect to any event, the aggregate cash proceeds
received in respect of such event, but only as and when received), net of all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates of the Borrower) in connection with such event; provided that, for
purposes of Section 6.05(a)(ii), Net Proceeds of any Equity Issuance shall not
include any proceeds received in respect of the exercise of stock options held
by officers, directors, employees, or consultants of the Borrower or any of its
Subsidiaries.

-10-

--------------------------------------------------------------------------------

 

“Obligations” means, collectively, all of the Indebtedness, liabilities and
obligations of the Borrower to the Administrative Agent and/or the Lenders
arising under the Loan Documents, in each case whether fixed, contingent, now
existing or hereafter arising, created, assumed, incurred or acquired, and
whether before or after the occurrence of any Event of Default under clause (g)
or (h) of Article VII and including all post-petition interest and funding
losses, whether or not allowed as a claim in any proceeding arising in
connection with such an event.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Participant” has the meaning assigned to such term in Section 9.04.

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means (a) Liens imposed by Law for taxes, assessments
or other governmental charges that are not yet due or are being contested in
compliance with Section 5.04; (b) carriers’, warehousemen’s, mechanics’,
materialmen’s, landlords’, repairmen’s and other like Liens imposed by Law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in compliance with Section
5.04; (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security Laws or regulations; (d) deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business; (e) judgment liens in respect of judgments that do
not constitute an Event of Default under clause (j) of Article VII; and (f)
easements, zoning restrictions, rights-of-way and similar encumbrances on real
property imposed by Law or arising in the ordinary course of business that do
not secure any monetary obligations and do not materially detract from the value
of the affected property or interfere with the ordinary conduct of business of
the Borrower or any Subsidiary; provided that the term “Permitted Encumbrances”
shall not include any Lien securing Indebtedness.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Quarterly Dates” means the last Business Day of each of March, June, September
and December in each year, the first of which shall be the first such day after
the Effective Date.

“Register” has the meaning assigned to such term in Section 9.04(c).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, advisors
and representatives of such Person and such Person’s Affiliates.

-11-

--------------------------------------------------------------------------------

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

“Requirement of Law” means, as to any Person, the Organization Documents of such
Person, and any Law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserves” means, as at any date, the aggregate reserves for undetermined title
losses of FATICO as at the last day of its fiscal year ending on or most
recently ended prior to such date.

“Responsible Officer” means the chief executive officer, president, chief
operating officer, chief legal officer, general counsel or a Financial Officer
of the Borrower.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate outstanding principal amount of such Lender’s Loans at such time.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

“Sale/Leaseback Transaction” means any arrangement with any Person whereby the
Borrower or any of its Subsidiaries shall sell or otherwise transfer any of its
property and thereafter rent or lease such property or similar property for
substantially the same use or uses as the property sold or transferred.

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person that is named as a
“specially designated national and blocked person” on the most current list
published by OFAC at its official website or any replacement website or other
replacement official publication of such list, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person controlled by
any such Person.

“Sanctions” means comprehensive economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (a) the U.S.
government, including those administered by OFAC or the U.S. Department of State
or (b) the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“SAP” means, for any Insurance Company, the statutory accounting procedures or
practices required by the Applicable Insurance Regulatory Authority applied on a
basis consistent with those which, in accordance with Section 1.03(a), are to be
used in making the calculations for purposes of determining compliance with
certain terms of this Agreement.

“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.

“Section 2.14(e) Certificate” has the meaning assigned to such term in
Section 2.14(e).

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the property of such Person is greater than the total amount of liabilities
(including without limitation contingent liabilities) of such Person, (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person will be able to pay
its debts and liabilities as they mature and (d) such Person is not engaged in a
business and is not about to engage in a business for which such Person’s
property would constitute an unreasonably small capital. The amount of any
contingent liability at any time shall be computed as the amount that, in light
of all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.

-12-

--------------------------------------------------------------------------------

 

“Statutory Statement” means, for any Insurance Company, for any fiscal year of
such Insurance Company, the most recent annual statement required to be filed
with the Applicable Insurance Regulatory Authority and, for any fiscal quarter
of such Insurance Company, the quarterly statement required to be filed with the
Applicable Insurance Regulatory Authority, which annual and quarterly statements
shall be prepared in accordance with SAP or GAAP as specified by the Applicable
Insurance Regulatory Authority.

“Subordinated Indebtedness” has the meaning assigned to such term in
Section 6.01(l).

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower. “Wholly Owned Subsidiary” means
any such corporation, partnership or other entity of which all of the equity
securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares) are so owned or controlled.

“Supplemental Administrative Agent” has the meaning assigned to such term in
Article VIII.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

“Synthetic Lease” means a lease of property or assets designed to permit the
lessee (a) to claim depreciation on such property or assets under U.S. tax law
and (b) to treat such lease as an operating lease or not to reflect the leased
property or assets on the lessee’s balance sheet under GAAP.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees, deductions, charges or withholdings imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Total Capitalization” means, as at any date, the sum of Total Debt plus Total
Stockholders’ Equity.

“Total Debt” means, as at any date, without duplication, the sum of all Funded
Debt of the Borrower and its Subsidiaries on a consolidated basis.

“Total Stockholders’ Equity” means, as at any date, the total stockholders’
equity of the Borrower and its Subsidiaries as the same would appear on a
consolidated balance sheet of the Borrower prepared as of such date in
accordance with GAAP; provided that (i) noncontrolling interests in Subsidiaries
(as determined in accordance with the Statement of Financial Accounting
Standards No. 160, entitled “Noncontrolling Interests in Consolidated Financial
Statements”) shall be excluded in the calculation of Total Stockholders’ Equity
and (ii) the aggregate liquidation preference of Capital Securities shall be
included in the calculation of Total Stockholders’ Equity only with respect to
that portion of such aggregate liquidation preference up to but not exceeding
15% of Total Capitalization on such date.

“Transactions” means the execution, delivery and performance by the Borrower of
the Loan Documents, the borrowing of Loans and the use of the proceeds thereof.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans constituting such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Wholly Owned Subsidiary” has the meaning assigned to such term in the
definition of “Subsidiary” in this Section.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

-13-

--------------------------------------------------------------------------------

 

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as from time to time
amended, supplemented or otherwise modified, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignment set forth herein) and, in the case of
any Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all of the functions thereof, (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.03. Accounting Terms and Determinations.

(a) Except as otherwise expressly provided herein, all accounting terms used
herein shall be interpreted, and all financial statements and certificates and
reports as to financial matters required to be delivered to the Lenders
hereunder shall be prepared, in accordance with (in the case of the Borrower and
its Subsidiaries on a consolidated basis) GAAP or (in the case of certain of the
Insurance Companies) SAP, as the case may be, applied on a basis consistent with
those used in the preparation of the latest financial statements furnished to
the Lenders hereunder (which, prior to the delivery of the first financial
statements (after the Effective Date) under Section 5.01, shall mean the
financial statements as at December 31, 2013 referred to in Section 3.04(a)).
All calculations made for the purposes of determining compliance with this
Agreement shall (except as otherwise expressly provided herein) be made by
application of (in the case of the Borrower and its Subsidiaries on a
consolidated basis) GAAP or (in the case of certain of the Insurance Companies)
SAP, as the case may be, applied on a basis consistent with those used in the
preparation of the latest annual or quarterly financial statements furnished to
the Lenders pursuant to Section 5.01 (or, prior to the delivery of the first
financial statements (after the Effective Date) under Section 5.01, used in the
preparation of the financial statements as at December 31, 2013 referred to in
Section 3.04(a)) unless (i) the Borrower shall have objected to determining such
compliance on such basis at the time of delivery of such financial statements or
(ii) the Required Lenders shall so object within 30 days after delivery of such
financial statements, in either of which events such calculations shall be made
on a basis consistent with those used in the preparation of the latest financial
statements as to which such objection shall not have been made (which, if
objection is made in respect of the first financial statements delivered under
Section 5.01, shall mean the financial statements referred to in Section
3.04(a)). Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made (i) without
giving effect to any election under Accounting Standards Codification 825-10-25
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein and (ii) without giving effect to any treatment of Indebtedness in
respect of convertible debt instruments under Accounting Standards Codification
470-20 (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.

(b) The Borrower will not change the last day of its fiscal year from
December 31 of each year, or the last days of the first three fiscal quarters in
each of its fiscal years from March 31, June 30 and September 30 of each year,
respectively.

Section 1.04. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, upon (i) the execution and delivery by
each of the parties hereto of this Agreement and (ii) satisfaction of the
conditions set forth in Section 4.01, the terms and provisions of the Existing
Credit Agreement shall be and hereby are amended, superseded and restated in
their entirety by the terms and provisions of this Agreement. This Agreement is
not intended to and shall not constitute a novation. All Loans made and
obligations incurred under the Existing Credit Agreement which are outstanding
on the Effective Date shall continue as Loans and obligations under (and, as of
the Effective Date, shall be governed by the terms of) this Agreement and the
other Loan Documents. Without limiting the foregoing, upon the effectiveness
hereof: (a) all references in the “Loan Documents” (as defined in the Existing
Credit Agreement) to the “Administrative Agent”, the “Credit Agreement” and the
“Loan Documents” shall be deemed to refer to the Administrative Agent, this
Agreement and the Loan Documents, (b) all obligations of the Borrower owing to
any Lender or any Affiliate of any Lender under the Existing Credit Agreement
which are outstanding on the Effective Date shall continue as obligations under
this Agreement and the other Loan Documents and (c) the Administrative Agent
shall make such reallocations,

-14-

--------------------------------------------------------------------------------

 

sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under the Existing Credit Agreement as are necessary in order that each
such Lender’s Revolving Credit Exposure and outstanding Loans hereunder reflect
such Lender’s Applicable Percentage of the outstanding aggregate Revolving
Credit Exposures on the Effective Date.

ARTICLE II

THE CREDITS

Section 2.01. The Commitments. Prior to the Effective Date, certain loans were
previously made to the Borrower under the Existing Credit Agreement which remain
outstanding as of the date of this Agreement (such outstanding loans, if any,
being hereinafter referred to as the “Existing Loans”). Subject to the terms and
conditions set forth in this Agreement, the Borrower and each of the Lenders
agree that on the Effective Date but subject to the satisfaction of the
conditions precedent set forth in Section 4.01 and the reallocation and other
transactions described in Section 1.04, the Existing Loans shall, as of the
Effective Date, be reevidenced as Loans under this Agreement and the terms of
the Existing Loans shall be restated in their entirety and shall be evidenced by
this Agreement. Subject to the terms and conditions set forth herein, each
Lender (severally and not jointly) agrees to make Loans to the Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the total Revolving Credit Exposures exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

Section 2.02. Loans and Borrowings.

(a) Obligations of Lenders. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

(b) Type of Loans. Subject to Section 2.11, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
the Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount of $2,500,000 or a larger multiple of $1,000,000. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
equal to $2,500,000 or a larger multiple of $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five Eurodollar Borrowings outstanding.

(d) Limitations on Lengths of Interest Periods. Notwithstanding any other
provision of this Agreement, the Borrower shall not be entitled to request, or
to elect to convert to or continue as a Eurodollar Borrowing, any Borrowing if
the Interest Period requested therefor would end after the Commitment
Termination Date.

Section 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 1:00 p.m., New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 1:00 p.m., New York City time, on the date
of the proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the Interest Period therefor, which
shall be a period contemplated by the definition of the term “Interest Period”;
and

-15-

--------------------------------------------------------------------------------

 

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.04.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 12:00 noon (or, in the case of ABR Borrowing, 2:00 p.m.), New York City
time, to the account of the Administrative Agent most recently designated by it
for such purpose by notice to the Lenders. The Administrative Agent will make
such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in New York City and designated by the Borrower in the
applicable Borrowing Request.

(b) Presumption by the Administrative Agent. Unless the Administrative Agent
shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation or (ii) in
the case of the Borrower, the interest rate applicable to ABR Loans. If such
Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing.

Section 2.05. Interest Elections.

(a) Elections by the Borrower for Borrowings. Each Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have the Interest Period specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
Borrowing of a different Type or to continue such Borrowing as a Borrowing of
the same Type and, in the case of a Eurodollar Borrowing, may elect the Interest
Period therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans constituting such Borrowing, and the Loans constituting each
such portion shall be considered a separate Borrowing.

(b) Notice of Elections. To make an election pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election by telephone by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type resulting from such election to
be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower. Notwithstanding any contrary provision herein, this Section shall not
be construed to permit the Borrower to elect an Interest Period for Eurodollar
Loans that does not comply with Section 2.02(d).

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) of this
paragraph shall be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

-16-

--------------------------------------------------------------------------------

 

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
therefor after giving effect to such election, which shall be a period
contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Notice by the Administrative Agent to Lenders. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Failure to Elect; Events of Default. If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period therefor, then, unless such Borrowing is repaid
as provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to an ABR Borrowing at the end of the
Interest Period therefor.

Section 2.06. Termination and Reduction of the Commitments.

(a) Scheduled Termination. Unless previously terminated, the Commitments shall
terminate on the Commitment Termination Date.

(b) Voluntary Termination or Reduction. The Borrower may at any time terminate,
or from time to time reduce, the Commitments; provided that (i) each reduction
of the Commitments shall be in an amount that is $3,000,000 or a larger multiple
of $1,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.08, the total Revolving Credit Exposures would exceed
the total Commitments.

(c) Notice of Voluntary Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three Business Days prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other transactions specified therein, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

Section 2.07. Repayment of Loans; Evidence of Debt.

(a) Repayment. The Borrower hereby unconditionally promises to pay to the
Administrative Agent for account of the Lenders the outstanding principal amount
of the Loans on the Commitment Termination Date.

(b) Manner of Payment. Prior to any repayment of any Borrowings hereunder, the
Borrower shall select the Borrowing or Borrowings to be paid and shall notify
the Administrative Agent by telephone (confirmed by telecopy) of such selection
(i) in the case of repayment of any Eurodollar Borrowing, not later than 1:00
p.m., New York City time, three Business Days before the date of repayment
(which shall be a Business Day) and (ii) in the case of repayment of any ABR
Borrowing, not later than 1:00 p.m., New York City time, on the date of
repayment (which shall be a Business Day); provided that each repayment of
Borrowings shall be applied to repay any outstanding ABR Borrowings before any
other Borrowings. If the Borrower fails to make a timely selection of the
Borrowing or Borrowings to be repaid or prepaid, such payment shall be applied,
first, to pay any outstanding ABR Borrowings and, second, to other Borrowings in
the order of the remaining duration of their respective Interest Periods (the
Borrowing with the shortest remaining Interest Period to be repaid first). Each
payment of a Borrowing shall be applied ratably to the Loans included in such
Borrowing.

(c) Maintenance of Loan Accounts by Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

(d) Maintenance of Loan Accounts by the Administrative Agent. The Administrative
Agent shall maintain accounts in which it shall record (i) the amount of each
Loan made hereunder, the Type thereof and each Interest Period therefor, (ii)
the amount

-17-

--------------------------------------------------------------------------------

 

of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for account of the Lenders and each
Lender’s share thereof.

(e) Effect of Entries. The entries made in the accounts maintained pursuant to
paragraph (c) or (d) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement.

(f) Promissory Notes. Any Lender may request that Loans made by it be evidenced
by a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

Section 2.08. Prepayment of Loans.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to the
requirements of paragraph (b) of this Section.

(b) Notices, Etc. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of any Eurodollar Borrowing, not later than 1:00 p.m., New York City
time, three Business Days before the date of prepayment (which shall be a
Business Day) or (ii) in the case of prepayment of any ABR Borrowing, not later
than 1:00 p.m., New York City time, on the date of prepayment (which shall be a
Business Day). Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.06, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.06. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing. Prepayments shall be accompanied by (i) accrued interest to the
extent required by Section 2.10 and (ii) break funding payments to the extent
required by Section 2.13, and shall be made in the manner specified in
Section 2.07(b).

SECTION 2.09. Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
account of each Lender a commitment fee, which shall accrue at a rate per annum
equal to the Applicable Rate on the average daily unused amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the earlier of the date such Commitment terminates or the
Commitment Termination Date. Accrued commitment fees shall be payable on each
Quarterly Date and on the earlier of the date the Commitment terminates and the
Commitment Termination Date, commencing on the first such date to occur after
the Effective Date. All commitment fees shall be computed on the basis of a year
of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

(c) Payment of Fees. All fees payable hereunder shall be paid on the dates due,
in immediately available funds, to the Administrative Agent for distribution, in
the case of commitment fees, to the Lenders entitled thereto. Fees paid shall
not be refundable under any circumstances.

SECTION 2.10. Interest.

(a) ABR Loans. The Loans constituting each ABR Borrowing shall bear interest at
a rate per annum equal to the Alternate Base Rate plus the Applicable Rate.

(b) Eurodollar Loans. The Loans constituting each Eurodollar Borrowing shall
bear interest at a rate per annum equal to the Adjusted LIBO Rate for the
Interest Period for such Borrowing plus the Applicable Rate.

-18-

--------------------------------------------------------------------------------

 

(c) Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided above
or (ii) in the case of any other amount, 2% plus the rate applicable to ABR
Loans as provided in paragraph (a) of this Section.

(d) Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Commitment Termination Date), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and
(iii) in the event of any conversion of any Eurodollar Borrowing prior to the
end of the Interest Period therefor, accrued interest on such Borrowing shall be
payable on the effective date of such conversion.

(e) Computation. All interest hereunder shall be computed on the basis of a year
of 360 days, except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

Section 2.11. Alternate Rate of Interest. If prior to the commencement of the
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
and binding absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any Eurodollar Borrowing that was to be continued shall instead be repaid on
the last day of the then current Interest Period applicable thereto and (ii) if
any Borrowing Request requests a Eurodollar Borrowing, such Borrowing shall be
made as an ABR Borrowing.

Section 2.12. Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity or
similar requirement (including any compulsory loan requirement, insurance charge
or other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate);

(ii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender; or

(iii) subject any Lender or the Administrative Agent to any Taxes (other than
(A) Indemnified Taxes, (B) Excluded Taxes and (C) Other Taxes);

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Administrative Agent of making, continuing, converting into or
maintaining any Loan (or of maintaining its obligation to make any such Loan) or
to reduce the amount of any sum received or receivable by such Lender or the
Administrative Agent hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Administrative Agent such
additional amount or amounts as will compensate such Lender or the
Administrative Agent for such additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies

-19-

--------------------------------------------------------------------------------

 

and the policies of such Lender’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

(c) Certificates from Lenders. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than six months prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the six-month period referred
to above shall be extended to include the period of retroactive effect thereof.

Section 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period therefor (including as a result of an Event of Default), (b) the
conversion of any Eurodollar Loan other than on the last day of an Interest
Period therefor, (c) the failure to borrow, convert, continue or prepay any Loan
on the date specified in any notice delivered pursuant hereto (regardless of
whether such notice is permitted to be revocable under Section 2.08(b) and is
revoked in accordance herewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of an Interest Period therefor as a result of a
request by the Borrower pursuant to Section 2.16, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, the loss to any
Lender attributable to any such event shall be deemed to include an amount
determined by such Lender to be equal to the excess, if any, of (i) the amount
of interest that such Lender would pay for a deposit equal to the principal
amount of such Loan for the period from the date of such payment, conversion,
failure or assignment to the last day of the then current Interest Period for
such Loan (or, in the case of a failure to borrow, convert or continue, the
duration of the Interest Period that would have resulted from such borrowing,
conversion or continuation) if the interest rate payable on such deposit were
equal to the Adjusted LIBO Rate for such Interest Period, over (ii) the amount
of interest that such Lender would earn on such principal amount for such period
if such Lender were to invest such principal amount for such period at the
interest rate that would be bid by such Lender (or an Affiliate of such Lender)
for Dollar deposits from other banks in the eurodollar market at the
commencement of such period. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

SECTION 2.14. Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes except as required by
applicable law; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Law.

(b) Payment of Other Taxes by the Borrower. In addition, the Borrower shall pay
any Other Taxes to the relevant Governmental Authority in accordance with
applicable Law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) paid by the Administrative Agent or such
Lender, as the case may be, and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender, or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a

-20-

--------------------------------------------------------------------------------

 

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(e) Withholding Exemption Certificate. Any Lender that is entitled to an
exemption from or reduction of withholding tax under the Law of the jurisdiction
in which the Borrower is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable Law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable Law as
will permit such payments to be made without withholding or at a reduced rate.
In furtherance, but not in limitation, of the immediately preceding sentence,
the Administrative Agent on the Effective Date, each Lender upon becoming a
Lender, and each Person to which any Lender grants a participation (or otherwise
transfers its interest in this Agreement) agree that they will deliver to
Administrative Agent and the Borrower either (a) if such Lender or Person is a
United States person (as such term is defined in Section 7701(a)(30) of the
Code), an executed copy of a United States Internal Revenue Service Form W-9, or
(b) if such Lender or Person is not a United States person (as such term is
defined in Section 7701(a)(30) of the Code), (i) two duly completed copies of
United States Internal Revenue Service Form W-8BEN, W-8ECI, W-8EXP or W-8IMY or
successor applicable form, as the case may be (certifying therein an entitlement
to an exemption from or reduction in, United States withholding taxes) or (ii)
if such Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10-percent shareholder” within the meaning of Section
881(c)(3)(B) of the Code, and (C) a “controlled foreign corporation” within the
meaning of 881(c)(3)(C) of the Code, and cannot deliver Internal Revenue Service
Form W-8ECI, W-8IMY or Form W-8BEN (with respect to an exemption under an income
tax treaty) (or any successor forms) pursuant to clause (i) above, (x) a
certificate substantially in the form of Exhibit B-1, B-2, B-3 or B-4, as
applicable (any such certificate, a “Section 2.14(e) Certificate”), and (y) two
(2) accurate and complete original signed copies of Internal Revenue Service
Form W-8BEN or W-8IMY (with respect to the portfolio interest exemption) (or
successor form) certifying to such Lender’s entitlement as of such date to a
complete exemption from United States withholding tax with respect to payments
of interest to be made under this Agreement and under any Note. Each Lender
which delivers to the Borrower and Administrative Agent a Form W-9, W-8BEN,
W-8ECI, W-8EXP or W-8IMY and a Section 2.14(e) Certificate, as the case may be,
pursuant to the preceding sentence further undertakes to deliver to the Borrower
and Administrative Agent further copies of the Form W-9, W-8BEN, W-8ECI, W-8EXP
or W-8IMY, or successor applicable forms, or other manner of certification or
procedure, and a Section 2.14(e) Certificate, as the case may be, on or before
the date that any such form or certificate expires or becomes obsolete or within
a reasonable time after gaining knowledge of the occurrence of any event
requiring a change in the most recent forms previously delivered by it to the
Borrower, and such extensions or renewals thereof as may reasonably be requested
by the Borrower, certifying in the case of a Form W-9, W-8BEN or W-8ECI, W-8EXP
or W-8IMY and a Section 2.14(e) Certificate, as the case may be, that such
Lender is entitled to receive payments under this Agreement without deduction or
withholding of any United States federal income taxes, or at a reduced rate,
unless in any such cases any change in treaty, law or regulation has occurred
prior to the date on which any such delivery would otherwise be required which
renders all such forms or certificates inapplicable or which would prevent a
Lender from duly completing and delivering any such form or certificate with
respect to it and such Lender advises the Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax or at a reduced rate.

(f) FATCA. If any payment made to any Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such

-21-

--------------------------------------------------------------------------------

 

Tax had never been paid. This paragraph (g) shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (h).

Section 2.15. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest or fees, or under
Section 2.12, 2.13 or 2.14, or otherwise) prior to 1:00 p.m., New York City
time, on the date when due, in immediately available funds, without set-off or
counterclaim; provided that if a new Loan is to be made by any Lender on a date
the Borrower is to repay any principal of an outstanding Loan of such Lender,
such Lender shall apply the proceeds of such new Loan to the payment of the
principal to be repaid and only an amount equal to the difference between the
principal to be borrowed and the principal to be repaid shall be made available
by such Lender to the Administrative Agent as provided in Section 2.04 or paid
by the Borrower to the Administrative Agent pursuant to this paragraph, as the
case may be. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices at 270
Park Avenue, New York, New York, except that payments pursuant to Sections 2.12,
2.13, 2.14 and 9.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments hereunder shall
be made in Dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, to pay interest and fees then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, to pay principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

(c) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing shall be made from the Lenders pro rata in accordance with their
respective Commitments; (ii) each payment or prepayment of principal of Loans by
the Borrower shall be made for account of the Lenders pro rata in accordance
with the respective unpaid principal amounts of the Loans held by them; and
(iii) each payment of interest on Loans, and each payment of commitment fees
under Section 2.09, by the Borrower shall be made for account of the Lenders pro
rata in accordance with the amounts of such Loans or commitment fees, as
applicable, then due and payable to the respective Lenders.

(d) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans resulting in such Lender receiving
payment of a greater proportion of the aggregate amount of its Loans and accrued
interest thereon then due than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant, other than to the Borrower or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). The Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable Law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

-22-

--------------------------------------------------------------------------------

 

(e) Presumptions of Payment. Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for account of the Lenders hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Federal Funds Effective Rate.

(f) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.04(b), 2.15(e)
or 9.03(c), then the Administrative Agent may, in its discretion and
notwithstanding any contrary provision hereof, (i) apply any amounts thereafter
received by the Administrative Agent for the account of such Lender and for the
benefit of the Administrative Agent to satisfy such Lender’s obligations to it
under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) hold any such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under such
Sections, in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.

Section 2.16. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.12, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for account of any
Lender pursuant to Section 2.14, then such Lender shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.14, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 2.12, (ii) the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for account of any Lender pursuant to
Section 2.14, (iii) any Lender becomes a Defaulting Lender or (iv) any Lender
has refused to consent to any amendment or waiver hereunder that requires the
consent of all of the Lenders and such amendment or waiver has been consented to
by the Required Lenders, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payment pursuant to Sections 2.12 or 2.14) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (x) such assignee shall have been approved by the
Administrative Agent (which approval shall not unreasonably be withheld), (y)
such Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (z) in the case of any such assignment resulting
from a claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

Section 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) commitment fees shall cease to accrue on the unused amount of the
Commitment of such Defaulting Lender pursuant to Section 2.09(a); and (b) the
Commitment and Revolving Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders or the Required Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 9.02); provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender. In the event that the
Administrative Agent and the Borrower each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then on such date such Lender shall purchase at par such of the Loans
then outstanding of the other Lenders as the Administrative shall determine may
be necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

Section 2.18. Expansion Option. The Borrower may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed

-23-

--------------------------------------------------------------------------------

 

$150,000,000. The Borrower may arrange for any such increase or tranche to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender”; provided that no Ineligible Institution may be an Augmenting Lender),
which agree to increase their existing Commitments, or to participate in such
Incremental Term Loans, or provide new Commitments, as the case may be; provided
that (i) each Augmenting Lender, shall be subject to the approval of the
Borrower and the Administrative Agent and (ii) (x) in the case of an Increasing
Lender, the Borrower and such Increasing Lender execute an agreement
substantially in the form of Exhibit C hereto, and (y) in the case of an
Augmenting Lender, the Borrower and such Augmenting Lender execute an agreement
substantially in the form of Exhibit D hereto. No consent of any Lender (other
than the Lenders participating in the increase or any Incremental Term Loan)
shall be required for any increase in Commitments or Incremental Term Loan
pursuant to this Section 2.18. Increases and new Commitments and Incremental
Term Loans created pursuant to this Section 2.18 shall become effective on the
date agreed by the Borrower, the Administrative Agent and the relevant
Increasing Lenders or Augmenting Lenders, and the Administrative Agent shall
notify each Lender thereof. Notwithstanding the foregoing, no increase in the
Commitments (or in the Commitment of any Lender) or tranche of Incremental Term
Loans shall become effective under this paragraph unless, (i) on the proposed
date of the effectiveness of such increase or Incremental Term Loans, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis) with the covenants contained in Section 6.05 and (ii) the
Administrative Agent shall have received documents and opinions consistent with
those delivered on the Effective Date as to the organizational power and
authority of the Borrower to borrow hereunder after giving effect to such
increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Loans of all the
Lenders to equal its Applicable Percentage of such outstanding Loans, and (ii)
except in the case of any Incremental Term Loans, the Borrower shall be deemed
to have repaid and reborrowed all outstanding Loans as of the date of any
increase in the Commitments (with such reborrowing to consist of the Types of
Loans, with related Interest Periods if applicable, specified in a notice
delivered by the Borrower, in accordance with the requirements of Section 2.03).
The deemed payments made pursuant to clause (ii) of the immediately preceding
sentence shall be accompanied by payment of all accrued interest on the amount
prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrower pursuant to the provisions of Section 2.13 if
the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Loans, (b) shall not mature earlier than the Commitment
Termination Date (but may have amortization prior to such date) and (c) shall be
treated substantially the same as (and in any event no more favorably than) the
Loans; provided that (i) the terms and conditions applicable to any tranche of
Incremental Term Loans maturing after the Commitment Termination Date may
provide for material additional or different financial or other covenants or
prepayment requirements applicable only during periods after the Commitment
Termination Date and (ii) the Incremental Term Loans may be priced differently
than the Loans. Incremental Term Loans may be made hereunder pursuant to an
amendment or restatement (an “Incremental Term Loan Amendment”) of this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Increasing Lender participating in such tranche, each Augmenting
Lender participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.18. Nothing contained in this Section
2.18 shall constitute, or otherwise be deemed to be, a commitment on the part of
any Lender to increase its Commitment hereunder, or provide Incremental Term
Loans, at any time.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Lenders that:

Section 3.01. Organization; Powers. Each of the Borrower and its Material
Subsidiaries is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
Borrower’s organizational powers and have been duly authorized by all necessary
organizational actions and, if required, actions by equity holders. The Loan
Documents to which the Borrower is a party have been duly executed and delivered
by the Borrower and constitute a legal, valid and binding

-24-

--------------------------------------------------------------------------------

 

obligation of the Borrower, enforceable in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other Laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect and except for filings necessary to perfect
Liens created pursuant to the Loan Documents, (b) will not violate in any
material respect any Requirement of Law applicable to the Borrower or any of its
Subsidiaries, (c) will not violate or result in a default under any Contractual
Obligation binding upon the Borrower or any of its Material Subsidiaries or
their respective assets, or give rise to a right thereunder to require any
payment to be made by the Borrower or any of its Material Subsidiaries, and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower or any of its Subsidiaries, except Liens created pursuant to the Loan
Documents.

Section 3.04. Financial Statements; No Material Adverse Change.

(a) GAAP Statements. The Borrower has heretofore furnished to the Lenders the
consolidated balance sheets of the Borrower and its Subsidiaries and the related
consolidated statements of income (loss), comprehensive income (loss),
stockholders’ equity and cash flows of the Borrower and its Subsidiaries as of
and for the fiscal years ended December 31, 2012 and December 31, 2013, each
reported on by PricewaterhouseCoopers LLP, independent public accountants. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP.

(b) Statutory Statements. The Borrower has heretofore furnished to the Lenders
the Statutory Statements for FATICO as of December 31, 2012 and December 31,
2013 and such Statutory Statements were prepared in accordance with SAP
consistently applied through the applicable periods covered thereby, except as
expressly noted therein or as disclosed in Schedule 3.04(b).

(c) No Material Adverse Change. Since December 31, 2013, there has not occurred
any event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.05. Properties.

(a) Property Generally. Each of the Borrower and its Subsidiaries has good title
to, or valid leasehold interests in, all its real and personal property material
to its business, subject only to Liens permitted by Section 6.02 and except for
defects in title that do not interfere with its ability to conduct its business
as currently conducted or to utilize such properties for their intended
purposes.

(b) Intellectual Property. Each of the Borrower and its Subsidiaries owns, or is
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and its Subsidiaries does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 3.06. Litigation and Environmental Matters.

(a) Actions, Suits and Proceedings. There are no actions, suits or proceedings
by or before any arbitrator or Governmental Authority now pending against or, to
the knowledge of the Borrower, threatened against or affecting the Borrower or
any of its Subsidiaries (i) that could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
this Agreement or the Transactions.

(b) Environmental Matters. Except with respect to any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, neither the Borrower nor any of its Subsidiaries
(i) has failed to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

Section 3.07. Compliance with Laws. Each of the Borrower and its Subsidiaries is
in compliance with all Laws (including any Environmental Laws) and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 3.08. No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any Contractual Obligation that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect. No

-25-

--------------------------------------------------------------------------------

 

Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

Section 3.09. Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

Section 3.10. Insurance Licenses. Each Insurance Company has obtained and
maintains in full force and effect all Licenses from all Governmental
Authorities necessary to operate in all jurisdictions in which such Insurance
Company operates, in each case other than such Licenses the failure of which to
obtain or maintain, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No License, the loss of which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect, is the subject of a proceeding for suspension or
revocation which is reasonably likely to result in a suspension or revocation.
To the Borrower’s knowledge, there is no sustainable basis for any suspension or
revocation of any License, and no such suspension or revocation has been
threatened by any Governmental Authority, the loss of which, individually or in
the aggregate, could reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.11. Taxes. The Borrower and its Subsidiaries have timely filed or
caused to be filed all Federal income tax returns and all other material tax
returns and reports required to have been filed and have paid or caused to be
paid all taxes required to have been paid by it, except (a) taxes that are being
contested in good faith by appropriate proceedings and for which such Person has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 3.12. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

SECTION 3.13. Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Subject to Schedule 3.04(b), none of the reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrower or any of its Subsidiaries to the Administrative Agent or
any Lender in connection with the negotiation of this Agreement and the other
Loan Documents or delivered hereunder or thereunder (as modified or supplemented
by other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date made; provided that, with respect to projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

Section 3.14. Margin Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying Margin Stock, and no part of the proceeds of
any Loan hereunder will be used to buy or carry any Margin Stock. After applying
the proceeds of each Borrowing, not more than 25% of the value of the assets of
the Borrower and its Subsidiaries on a consolidated basis which are subject to
any limitation on sale, pledge or other disposition or similar restrictions
hereunder will consist of Margin Stock.

SECTION 3.15. Indebtedness. Schedule 3.15 is a list of all Indebtedness of the
Borrower and its Subsidiaries as of the Effective Date (excluding
(i) Indebtedness under the Loan Documents and (ii) Indebtedness of the Borrower
and such Persons in an aggregate principal or face amount not exceeding
$25,000,000).

SECTION 3.16. Liens. Schedule 3.16 is a list of all Liens securing Indebtedness
of the Borrower and its Subsidiaries as of the Effective Date (excluding Liens
securing Indebtedness of the Borrower and such Persons in an aggregate principal
or face amount not exceeding $25,000,000).

SECTION 3.17. Subsidiaries. Schedule 3.17 sets forth a complete and correct list
of all Subsidiaries of the Borrower as of the Effective Date and the
jurisdiction of organization of each such Subsidiary. As of the Effective Date,
except for the Liens created by the Loan Documents and Liens permitted under
Section 6.02(b), the Borrower will own, free and clear of Liens, all outstanding
Equity Interests of each such Subsidiary set forth in Schedule 3.17 (and each
such Subsidiary will own, free and clear of Liens, all outstanding Equity
Interests of its Subsidiaries) and all such Equity Interests of each Subsidiary
organized as a corporation are validly issued, fully paid and non-assessable.
Except as set forth in Schedule 3.17, as of the Effective Date, (i) there will
be no outstanding Equity Rights with respect to any Subsidiary and (ii) there
will be no outstanding obligations of the Borrower or any of its Subsidiaries to
repurchase, redeem, or otherwise acquire any Equity Interests of the Borrower or
any of its Subsidiaries nor will there be any outstanding obligations of the
Borrower or any of its Subsidiaries to make payments to any Person, such as
“phantom stock”

-26-

--------------------------------------------------------------------------------

 

payments, where the amount thereof is calculated with reference to the fair
market value or equity value of the Borrower or any of its Subsidiaries.

SECTION 3.18. Solvency. As of the Effective Date (after giving effect to the
Loans (if any) made on such date), the Borrower will, and the Borrower and its
Subsidiaries on a consolidated basis will be, Solvent.

Section 3.19. Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers and
employees and their agents that are Controlled by the Borrower or its
Subsidiaries with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees and to
the knowledge of the Borrower its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects. None of
(a) the Borrower, any Subsidiary or to the knowledge of the Borrower or such
Subsidiary any of their respective directors, officers or employees, or (b) to
the knowledge of the Borrower, any agent of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing, use of proceeds or
other Transactions will violate Anti-Corruption Laws or applicable Sanctions.

ARTICLE IV

CONDITIONS

Section 4.01. Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02)
(and, in the case of each document specified in this Section to be received by
the Administrative Agent, such document shall be in form and substance
satisfactory to the Administrative Agent):

(a) Executed Counterparts of this Agreement. The Administrative Agent (or its
counsel) shall have received from each of the Borrower, the Lenders and the
Administrative Agent a counterpart of this Agreement signed on behalf of such
party (or written evidence satisfactory to the Administrative Agent, which may
include telecopy transmission of a signed signature page to this Agreement, that
such party has signed a counterpart of this Agreement).

(b) Corporate Documents. The Administrative Agent shall have received such
documents and certificates as the Administrative Agent may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, the Loan Documents or the Transactions, all in form and substance
satisfactory to the Administrative Agent.

(c) Opinion of Counsel to Borrower. The Administrative Agent shall have received
one or more favorable written opinions (addressed to the Administrative Agent
and the Lenders and dated the Effective Date) of McGuireWoods LLP, counsel to
the Borrower, and/or the general counsel of the Borrower, in form and substance
satisfactory to the Administrative Agent and covering such matters relating to
the Borrower, the Loan Documents or the Transactions as the Required Lenders
shall reasonably request (and the Borrower hereby instructs such counsel to
deliver such opinion to the Lenders and the Administrative Agent).

(d) Officer’s Certificate. The Administrative Agent shall have received a
certificate, dated the Effective Date and signed by a Responsible Officer,
confirming compliance with the conditions set forth in this Section and in the
lettered clauses of the first sentence of Section 4.02.

(e) Fees and Expenses. The Borrower shall have paid to the Administrative Agent
on the Effective Date for the account of the respective person or persons
entitled thereto all such fees and expenses as it shall have agreed in writing
to pay to the Joint Lead Arrangers referred to on the cover page of this
Agreement, the Administrative Agent and the Lenders in connection herewith,
including the reasonable fees and expenses of Sidley Austin LLP, counsel to the
Administrative Agent, in connection with the negotiation, preparation, execution
and delivery of the Loan Documents (to the extent that statements for such fees
and expenses have been delivered to the Borrower).

(f) Ratings. The Borrower shall have in effect a Debt Rating from each of S&P
and Moody’s and shall have furnished evidence thereof to the Administrative
Agent.

(g) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent or the Required Lenders may reasonably
request.

-27-

--------------------------------------------------------------------------------

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing is subject to the satisfaction of the following
conditions (in addition to the satisfaction of the conditions under Section 4.01
in the case of the initial Borrowing hereunder):

(a) the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects (or, in the case of
such representations and warranties qualified as to materiality, in all
respects) on and as of the date of such Borrowing (or, if any such
representation or warranty is expressly stated to have been made as of a
specified date, as of such specified date); and

(b) at the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.

Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in the preceding
sentence.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

(a) within 90 days after the end of each fiscal year of the Borrower, (i) the
audited consolidated balance sheets and related audited statements of
operations, stockholders’ equity and cash flows of the Borrower and its
Subsidiaries, in each case as of the end of and for such fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied and (ii) the unaudited balance sheet and related unaudited
statements of operations, stockholders’ equity and cash flows of the Borrower on
a stand-alone basis, in each case, as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the previous fiscal year, all certified
by a Financial Officer of the Borrower as presenting fairly in all material
respects the financial condition and results of operations of the Borrower on a
stand-alone basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(b) within 50 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, (i) the unaudited consolidated balance sheets
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower and its Subsidiaries and (ii) the unaudited balance sheet
and related unaudited statements of operations, stockholders’ equity and cash
flows of the Borrower on a stand-alone basis, in each case, as of the end of and
for such fiscal quarter and the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for (or, in the case of the
balance sheet, as of the end of) the corresponding period or periods of the
previous fiscal year, in each case certified by a Financial Officer of the
Borrower as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis or the Borrower on a stand-alone basis, as applicable, in accordance with
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under clause (a) or
(b) of this Section, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.05;

-28-

--------------------------------------------------------------------------------

 

(d) within 50 days after the end of each of the first three quarterly fiscal
periods of each fiscal year of FATICO, Statutory Statements of FATICO prepared
in accordance with SAP for such fiscal period, accompanied by a certificate of a
Financial Officer of FATICO which certificate shall state that such financial
statements present the financial condition of FATICO in accordance with SAP;

(e) within 90 days after the end of each fiscal year of FATICO, the annual
Statutory Statement of FATICO prepared in accordance with SAP for such fiscal
year and as filed with the Applicable Insurance Regulatory Authority,
accompanied by (i) a certificate of a Financial Officer of FATICO stating that
said Statutory Statement presents the financial condition of FATICO in
accordance with SAP, (ii) a certificate of a Financial Officer of FATICO,
affirming the adequacy of Reserves of FATICO as at the end of such fiscal year
and (iii) upon request of the Administrative Agent (but not more than once per
year), a report by the Borrower’s in-house actuary, or an actuarial firm of
nationally recognized professional standing, affirming the adequacy of Reserves
of FATICO as at the end of any fiscal year (which report(s), if requested, shall
be provided at the Borrower’s expense);

(f) upon request of any Lender, a copy of any final financial examination report
(including, without limitation, any report in respect of any tri-annual
examination conducted by any Applicable Insurance Regulatory Authority) or
market conduct examination report issued by or prepared for any Governmental
Authority (including any Applicable Insurance Regulatory Authority) with respect
to any Insurance Company that is a Material Subsidiary; and, upon request of any
Lender, to the extent disclosure to the Lenders is permitted by Law, a copy of
any financial examination report issued by or prepared for any Governmental
Authority (including any Applicable Bank Regulatory Authority) with respect to
the Borrower, First American Trust, First Security Business Bank and each other
Bank Subsidiary that is a Material Subsidiary;

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any of its Subsidiaries with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be, provided that if any such report, statement or other materials is
electronically filed by the Borrower or any of its Subsidiaries with the SEC and
is publicly available through the internet or other electronic means, the
Borrower will notify the Administrative Agent and the Lenders promptly following
such filing and, only upon the request of any Lender, furnish a copy of such
report, statement or other materials to such Lender; and

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request.

Section 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) the occurrence of any Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any of its Subsidiaries that, if adversely determined, could reasonably be
expected to result in liability of the Borrower and its Subsidiaries in an
aggregate amount exceeding $50,000,000;

(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000;

(d) the assertion of any environmental matter by any Person against, or with
respect to the activities of, the Borrower or any of its Subsidiaries and any
alleged violation of or non-compliance with any Environmental Laws or any
permits, licenses or authorizations, other than any environmental matter or
alleged violation that, if adversely determined, could not (either individually
or in the aggregate) reasonably be expected to result in liability of the
Borrower and its Subsidiaries in an aggregate amount exceeding $50,000,000;

(e) immediately, notice of actual (or threatened action that could reasonably be
expected to lead to the) suspension, termination or revocation of any License of
any Insurance Company that is a Material Subsidiary by any Governmental
Authority (including any Applicable Insurance Regulatory Authority), including
any notice by any Governmental Authority of the commencement of any proceeding,
hearing or administrative action to suspend, terminate or revoke any such
License as a result of the failure by any such Insurance Company to take or
refrain from taking, any action which could reasonably be expected to materially
adversely affect the authority of such Insurance Company to conduct its business
after notice thereof by such Governmental Authority (including any such
Applicable Insurance Regulatory Authority);

-29-

--------------------------------------------------------------------------------

 

(f) promptly after the Borrower knows or has reason to believe that any
insurance, banking or other regulator having jurisdiction over the Borrower or
any of its Material Subsidiaries has commenced any proceeding, issued any order,
given notice of a formal hearing, sought relief from any court or taken any
similar action with respect to the Borrower or any such Subsidiary that seeks
to, or would, result in the revocation of any license or authorization of the
Borrower or any such Subsidiary or materially restrict the ability of the
Borrower or any such Subsidiary to do business in any jurisdiction, a notice
describing in reasonable detail such proceeding, order, hearing or similar
action;

(g) any announcement by S&P or Moody’s of any change in the Debt Rating
established or deemed established by such rating agency;

(h) receipt by the Borrower or any of its Material Subsidiaries of written
notice from any Applicable Bank Regulatory Authority, any Applicable Insurance
Regulatory Authority or any other Governmental Authority requiring that the
Borrower or any of its Material Subsidiaries make a capital contribution to any
Subsidiary in an aggregate amount exceeding $300,000,000; and

(i) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer setting forth the details of the event or development
requiring such notice and any action taken or proposed to be taken with respect
thereto.

Section 5.03. Existence; Conduct of Business. The Borrower will, and will cause
each of its Material Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, consolidation, liquidation or dissolution permitted under
Section 6.03.

Section 5.04. Payment of Obligations. The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where

(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings,

(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP or SAP, as applicable, and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.05. Maintenance of Properties. The Borrower will, and will cause each
of its Material Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

Section 5.06. Books and Records . The Borrower will, and will cause each of its
Subsidiaries to, keep proper books of record and account, in which entries that
are full, true, correct and in conformity with GAAP or SAP, as applicable,
consistently applied shall be made of all dealings and transactions in relation
to its business and activities.

Section 5.07. Inspection Rights . The Borrower will, and will cause each of its
Material Subsidiaries to, permit any representatives designated by the
Administrative Agent, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, so long as no Event of Default has occurred and is continuing,
only two such visits shall be permitted during any twelve month period. The
Borrower shall pay the reasonable costs of any such visit or inspection if a
Default exists at the time thereof or is discovered as a result thereof (but
shall have no responsibility therefor under any other circumstance).

Section 5.08. Compliance with Laws and Contractual Obligations. The Borrower
will, and will cause each of its Subsidiaries to, comply with all Laws and
orders of any Governmental Authority applicable to it or its property (including
Environmental Laws) and all Contractual Obligations binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance by the Borrower, its Subsidiaries and their respective
directors, officers and employees and their agents that are Controlled by the
Borrower or its Subsidiaries with Anti-Corruption Laws and applicable Sanctions.

SECTION 5.09. Insurance. The Borrower will, and will cause each of its
Subsidiaries to, keep insured by financially sound and reputable insurers all
property of a character usually insured by corporations engaged in the same or
similar business

-30-

--------------------------------------------------------------------------------

 

similarly situated against loss or damage of the kinds and in the amounts
customarily insured against by such corporations and carry such other insurance
as is usually carried by such corporations.

Section 5.10. Use of Proceeds. The proceeds of the Loans will be used for
general corporate purposes of the Borrower and its Subsidiaries not in
contravention of any Law or of any Loan Document. The Borrower will not request
any Borrowing, and the Borrower shall not use, and shall take reasonable steps
to ensure that none of its Subsidiaries and its or their respective directors,
officers, employees and agents shall use, the proceeds of any Borrowing (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country.

Section 5.11. Maintenance of Ratings. The Borrower will maintain at all times a
Debt Rating from each of S&P and Moody’s (other than the failure to do so by
reason of the circumstances referred to in the last sentence of the definition
of “Applicable Rate”).

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:

SECTION 6.01. Indebtedness. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness incurred under the Loan Documents;

(b) Indebtedness existing on the Effective Date (other than under the Loan
Documents) and (only to the extent required to be disclosed therein pursuant to
Section 3.15) set forth in Schedule 3.15;

(c) Indebtedness in connection with Cash Management Practices;

(d) Indebtedness of the Borrower to any Subsidiary or any Subsidiary to another
Subsidiary or the Borrower comprising intercompany settlements in respect of
ordinary course payables;

(e) Indebtedness of FATICO to the Borrower representing intercompany loans made
by the Borrower from net proceeds received by the Borrower from its Equity
Issuances;

(f) Indebtedness of the Insurance Companies in respect of letters of credit (or
similar instruments) and Guarantees issued in the ordinary course of business,
so long as the aggregate amount of all such Indebtedness does not exceed
$50,000,000 at any one time outstanding;

(g) Indebtedness of Subsidiaries in respect of letters of credit (or similar
instruments) and guarantees issued in connection with settlement or
administration of claims made against any of its Subsidiaries under insurance
policies of the type usually carried by corporations engaged in businesses or
activities that are the same as or similar to those of the Borrower and its
Subsidiaries;

(h) Indebtedness of Bank Subsidiaries incurred from a Federal Reserve Bank or
Federal Home Loan Bank or other financial institution;

(i) Indebtedness of any Subsidiary secured by a Lien upon real property and/or
related fixtures and personal property including insurance and condemnation
proceeds, if any, and assignment of leases and rents, with respect thereto,
provided that (i) the holder of such Indebtedness has recourse only to such real
property (and/or such fixtures and other property) or (ii) if any such
Indebtedness shall not comply with subclause (i) above, the aggregate principal
amount of all such Indebtedness permitted under this clause (i), together with
the aggregate principal amount of all Indebtedness of Subsidiaries secured by a
Lien upon real property and/or related fixtures and personal property including
insurance and condemnation proceeds, if any, and assignment of leases and rents,
with respect thereto that is existing on the Effective Date, shall not exceed
$100,000,000 at any one time outstanding (and such Indebtedness may be
guaranteed by the Borrower);

-31-

--------------------------------------------------------------------------------

 

(j) obligations under Sale/Leaseback Transactions and Synthetic Leases permitted
by Section 6.06;

(k) any Indebtedness incurred by the Borrower in the form of unsecured senior
notes; provided that (i) such Indebtedness does not mature or have scheduled
amortization or payments of principal (including prepayments, redemptions or
sinking fund or like payments) prior to the date that is 91 days after the
Commitment Termination Date at the time such Indebtedness is incurred (other
than customary prepayment or redemption requirements as a result of asset sales
or change of control provisions); (ii) the other terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
contained in the Loan Documents; (iii) such Indebtedness is not contractually
subordinated to any other Indebtedness; (iv) such Indebtedness is not guaranteed
by any Person; and (v) no Default has occurred and is continuing at the time of
incurrence of such Indebtedness or would result therefrom;

(l) unsecured subordinated Indebtedness of the Borrower (“Subordinated
Indebtedness”); provided that (i) such Indebtedness does not mature or have
scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the date that is 91 days
after the Commitment Termination Date at the time such Indebtedness is incurred
(other than customary prepayment or redemption requirements as a result of asset
sales or change of control provisions); (ii) the other terms and conditions of
such Indebtedness (other than interest rate and redemption premium) shall not be
more restrictive on the Borrower and its Subsidiaries than the terms and
conditions contained in the Loan Documents, and the subordination terms
applicable thereto shall be not less favorable to the Lenders than subordination
provisions found in subordinated debt of a similar type issued by similar
issuers under Rule 144A or in a public offering, provided that such
subordination terms shall define “senior indebtedness” to include the
Obligations; (iii) such Indebtedness is not guaranteed by any Person; and
(iv) no Default has occurred and is continuing at the time of incurrence of such
Subordinated Indebtedness or would result therefrom;

(m) unsecured convertible Indebtedness of the Borrower (“Convertible
Indebtedness”); provided that (i) such Indebtedness does not mature or have
scheduled amortization or payments of principal (including prepayments,
redemptions or sinking fund or like payments) prior to the date that is 91 days
after the Commitment Termination Date at the time such Indebtedness is incurred;
provided that the repayment of the principal amount upon the conversion or
mandatory prepayment of any such Indebtedness may be made on or prior to such
maturity date if such payment shall be made solely in additional unsecured debt
securities of the Borrower to the extent permitted to be incurred under
Section 6.01(k) or Section 6.01(l); (ii) the other terms and conditions of such
Indebtedness (other than interest rate and redemption premium) shall not be more
restrictive on the Borrower and its Subsidiaries than the terms and conditions
contained in the Loan Documents, and, if such Convertible Indebtedness is
subordinated debt, the subordination terms applicable thereto shall be not less
favorable to the Lenders than subordination provisions found in subordinated
debt of a similar type issued by similar issuers under Rule 144A or in a public
offering; provided that such subordination terms shall define “senior
indebtedness” to include the Obligations; (iii) such Indebtedness is not
guaranteed by any Person; and (iv) no Default has occurred and is continuing at
the time of incurrence of such Convertible Indebtedness or would result
therefrom; provided, further, that (I) any conversion of Convertible
Indebtedness by a holder thereof into shares of Equity Interests, (II) the
rights of holders of such Indebtedness to convert into shares of Equity
Interests and (III) the rights of holders of Convertible Indebtedness to require
any repurchase by the Borrower upon a fundamental change of such Indebtedness in
cash, shall not constitute a scheduled repayment, mandatory redemption or
sinking fund obligation;

(n) Indebtedness representing deferred compensation to employees incurred in the
ordinary course of business;

(o) Indebtedness incurred in an Acquisition or Disposition constituting
indemnification obligations or obligations in respect of purchase price or other
similar adjustments;

(p) Indebtedness incurred in the ordinary course of business in connection with
“1031 exchange” transactions under Section 1031 of the Code (or regulations
promulgated thereunder, including Revenue Procedure 2000-37) that is limited in
recourse to the properties (real or personal) which are the subject of such
“1031 exchange” transactions or the proceeds thereof;

(q) Indebtedness consisting of (i) the financing of insurance premiums by the
Borrower or any Subsidiary; (ii) take-or-pay obligations of the Borrower or any
Subsidiary contained in supply arrangements; and/or (iii) obligations in respect
of bid, performance, stay, customs, appeal and surety bonds, closing protection
letters and performance and completion guarantees provided by the Borrower or
any Subsidiary, in each case, in the ordinary course of business;

(r) Indebtedness and other obligations of the Borrower in respect of Swap
Agreements entered into in the ordinary course of business and not for
speculative purposes, including in connection with hedge transactions, warrant
transactions and capped call transactions in respect of Convertible Indebtedness
(which Indebtedness and other obligations shall not be guaranteed by any
Person);

(s) Indebtedness of the Borrower owing to any Subsidiary or Indebtedness of any
Subsidiary owing to the Borrower or any other Subsidiary; provided that (i) any
Indebtedness of the Borrower owing to any Subsidiary shall be made pursuant to
an

-32-

--------------------------------------------------------------------------------

 

intercompany note in form and substance satisfactory to the Administrative Agent
and shall be subordinated in right of payment from and after such time as the
Loans shall become due and payable hereunder (whether at maturity, acceleration
or otherwise) to the indefeasible payment in full in cash of the Obligations;
and (ii) such Indebtedness may be secured to the extent permitted under
Section 6.02(i);

(t) additional Indebtedness of (i) Subsidiaries and (ii) any Person that becomes
a Subsidiary after the Effective Date, in each case owing to any Person (other
than the Borrower or any other Subsidiary), not exceeding at any time
outstanding an aggregate amount equal to 10% of Total Stockholders’ Equity (as
determined as of the most recently ended fiscal year or fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b), as
applicable, or, if prior to the date of the delivery of the first financial
statements to be delivered pursuant to Section 5.01(a) or (b), the most recent
financial statements referred to in Section 3.04(a)); provided that, at the time
of the incurrence thereof, no Default has occurred and is continuing or would
result therefrom; and

(u) any extensions, renewals or refinancings of the foregoing (but only to the
extent the Indebtedness being incurred to effect any such renewal or refinancing
(including the amount of such Indebtedness in excess of the Indebtedness being
refinanced) shall be permitted under this Section).

SECTION 6.02. Liens. The Borrower will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) Liens created pursuant to the Loan Documents;

(b) Liens existing on the Effective Date and (only to the extent required to be
disclosed therein pursuant to Section 3.16) set forth in Schedule 3.16;

(c) Permitted Encumbrances;

(d) Liens upon property of any Person which becomes a Subsidiary of the Borrower
after the Effective Date, provided that such Liens are in existence at the time
such Person becomes a Subsidiary of the Borrower and were not created in
anticipation thereof;

(e) Liens upon tangible personal property used primarily in the ordinary course
of business of the Borrower and its Subsidiaries acquired after the Effective
Date;

(f) Liens upon real property and/or related fixtures and personal property
including insurance and condemnation proceeds, if any, and assignment of leases
and rents, with respect thereto securing Indebtedness permitted by
Section 6.01(i);

(g) Liens upon the property of First Security Business Bank, First American
Trust and First American Title & Trust Company which are created in the ordinary
course of their respective financial services businesses as such businesses are
conducted as of the Effective Date;

(h) Liens securing Indebtedness permitted by Section 6.01(p) to the extent
specified herein;

(i) Liens upon property of any Subsidiary securing Indebtedness of such
Subsidiary owing to the Borrower or another Subsidiary or Liens upon property of
the Borrower securing Indebtedness of the Borrower owing to a Subsidiary, in
either case to the extent such Indebtedness is permitted by Section 6.01(s);

(j) Liens upon property of the Borrower or any of its Subsidiaries securing Cash
Management Practices; provided that no such Lien shall extend to or cover any
property other than the securities and/or other investments invested in as part
of such practices;

(k) Liens under Sale/Leaseback Transactions and Synthetic Leases permitted by
Section 6.06; provided that no such Lien shall extend to or cover any property
other than the property subject to such Sale/Leaseback Transactions and/or
Synthetic Leases;

(l) [Intentionally Deleted];

(m) rights reserved or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any Subsidiary thereof or by
a statutory provision to terminate any such lease, license, franchise, grant or
permit or to require periodic payments as a condition to the continuance
thereof;

-33-

--------------------------------------------------------------------------------

 

(n) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other brokerage accounts incurred in the ordinary course of business and
(iii) in favor of a banking institution arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(o) Liens (i) on advances of cash or Cash Equivalents in favor of the seller of
any property to be acquired as part of an Acquisition to be applied against the
purchase price for such Acquisition, or (ii) consisting of an agreement to
dispose of any property in a Disposition permitted hereunder;

(p) Liens arising from precautionary UCC financing statement filings (or similar
filings under applicable law) regarding leases entered into by the Borrower or
any Subsidiary in the ordinary course of business (and Liens consisting of the
interests or title of the respective lessors thereunder);

(q) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Subsidiary in the ordinary course of business not prohibited by this Agreement;

(r) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of the Borrower or any
Subsidiary thereof and (iii) relating to purchase orders and other similar
agreements entered into in the ordinary course of business;

(s) Liens securing Indebtedness and/or other obligations in an aggregate amount
not to exceed at the time of the incurrence of any such Liens 10% of Total
Stockholders’ Equity (as determined as of the most recently ended fiscal year or
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a));
provided that, at the time of the incurrence of any such Liens, no Default has
occurred and is continuing or would result therefrom;

(t) Liens securing obligations in respect of Swap Agreements entered into in the
ordinary course of business and not for speculative purposes; and

(u) any extensions, renewals or replacements of the foregoing, provided that the
Liens permitted under this clause (u) shall not be spread to cover any
additional Indebtedness or obligations or property (other than a substitution of
like property).

Section 6.03. Fundamental Changes; Lines of Business.

(a) Mergers, Consolidations, Disposal of Assets, Etc. The Borrower will not, nor
will it permit any of its Material Subsidiaries to, merge into or consolidate
with any other Person, or permit any other Person to merge into or consolidate
with it, or sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all of its assets or all or
substantially all of the Equity Interests of any of its Material Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default has occurred and is continuing, (i) any Material
Subsidiary may merge into the Borrower or any other Designated Party in a
transaction in which the Borrower or such Designated Party, as the case may be,
is the surviving entity (provided that (x) in any such transaction involving the
Borrower, the Borrower shall be the surviving entity and (y) in any such
transaction involving two Designated Parties (but not the Borrower) either
Designated Party may be the surviving entity); (ii) any Material Subsidiary may
merge with or into any Person in a transaction in which the surviving entity is
a Material Subsidiary (provided that if such Material Subsidiary was a
Designated Party immediately prior to such transaction, such surviving entity
shall be deemed to be a Designated Party); and (iii) any Material Subsidiary may
sell, transfer, lease or otherwise dispose of all or substantially all of its
assets to the Borrower or another Subsidiary.

(b) Lines of Business. The Borrower will not, nor will it permit any of its
Material Subsidiaries to, engage to any material extent in any business other
than the businesses of the type conducted by the Borrower and its Material
Subsidiaries on the Effective Date and businesses reasonably related thereto.

Section 6.04. Transactions with Affiliates. The Borrower will not, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions in the ordinary course of business at prices
and on terms and conditions not less favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Wholly Owned
Subsidiaries, in either case, not

-34-

--------------------------------------------------------------------------------

 

involving any other Affiliate and (c) customary fees paid to members of the
board of directors of the Borrower or any of its Subsidiaries.

Section 6.05. Financial Covenants.

(a) Total Stockholders’ Equity. The Borrower will not permit Total Stockholders’
Equity at any time to be less than the sum of (i) $1,717,134,300 plus (ii) 50%
of the aggregate Net Proceeds from Equity Issuances of each of the Borrower and
its Subsidiaries after December 31, 2013 plus (iii) 50% of the Consolidated Net
Income earned in each fiscal quarter ending on or after December 31, 2013 (with
no deduction for a net loss in any such fiscal quarter).

(b) Total Debt to Total Capitalization. The Borrower will not permit Total Debt
at any time to exceed 35% of Total Capitalization.

Section 6.06. Sale/Leaseback Transactions and Synthetic Leases. The Borrower
will not, nor will it permit any of its Subsidiaries to, enter into any
Sale/Leaseback Transaction or Synthetic Lease, if, as a result thereof, the
aggregate amount of rent and lease payments payable in any fiscal year by the
Borrower and its Subsidiaries under all such arrangements would exceed
$50,000,000.

SECTION 6.07. Dispositions. The Borrower will not, nor will it permit any other
Designated Party to, convey, sell, lease, transfer or otherwise dispose of, in
one transaction or a series of transactions, any part of its business or
property, whether now owned or hereafter acquired (including receivables and
leasehold interests), except:

(a) obsolete or worn-out property, tools or equipment no longer used or useful
in its business and the abandonment or other disposition of intellectual
property that is, in the reasonable judgment of the Borrower, no longer
economically practicable to maintain or useful in the conduct of the business of
the Borrower and its Subsidiaries taken as a whole;

(b) any Designated Party may sell, lease, transfer or otherwise dispose of any
or all of its property (including any Equity Interests of any direct Subsidiary
thereof) to another Designated Party or any other Subsidiary.

(c) discounts or forgiveness of accounts receivable in the ordinary course of
business or in connection with collection or compromise thereof and for which
adequate reserves have been established;

(d) Dispositions of cash and Cash Equivalents;

(e) Excluded Dispositions; and

(f) Dispositions of property by any Designated Party; provided that the
aggregate fair market value of all such Dispositions (for all Designated
Parties) during the term of this Agreement shall not exceed 15% of Total
Stockholders’ Equity (as determined as of the most recently ended fiscal year or
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) or (b), as applicable, or, if prior to the date of the delivery
of the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)).

Notwithstanding anything to the contrary contained in this Section, the Borrower
and each other Designated Party shall be permitted to engage in ordinary course
business activities consistent with past practice including, without limitation,
the Disposition of inventory and other property, the licensing, sublicensing or
resale of intellectual property and data, and the leasing or subleasing of real
and/or personal property.

Section 6.08. Restrictive Agreements. The Borrower will not, nor will it permit
any of its Material Subsidiaries to, directly or indirectly, enter into any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any such Material Subsidiary
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any such Material Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary or to transfer any of its
property or assets to the Borrower or any other Subsidiary; except:

(i) restrictions and conditions imposed by Law or by the Loan Documents;

(ii) customary restrictions and conditions contained in any agreements relating
to the sale of assets pending such sale; provided that such restrictions and
conditions apply only to the assets to be sold and such sale is permitted
hereunder;

-35-

--------------------------------------------------------------------------------

 

(iii) (with respect to clause (a) above) restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness;

(iv) customary provisions restricting assignments, subletting or other transfers
in leases, licenses, joint venture agreements and similar agreements entered
into in the ordinary course of business;

(v) any agreement in effect at the time such Subsidiary becomes a Subsidiary of
the Borrower, so long as such agreement was not entered into in connection with
or in contemplation of such Person becoming a Subsidiary of the Borrower;

(vi) any instrument governing Indebtedness assumed in connection with any
Acquisition, which encumbrance or restriction is not applicable to any Person,
or the properties or assets of any Person, other than the Person or the
properties or assets of the Person so acquired; and

(vii) any order from or agreement with an Applicable Insurance Regulatory
Authority.

Section 6.09. Modifications of Organizational Documents and Certain Other
Agreements. The Borrower will not, nor will it permit any of its Subsidiaries
to, consent to any modification, supplement or waiver of any of the provisions
of (a) the Organizational Documents of the Borrower or any of its Subsidiaries
that could reasonably be expected to be materially adverse to the interests of
the Administrative Agent or the Lenders hereunder or (b) any instrument or
agreement evidencing or providing for any Subordinated Indebtedness or
Convertible Indebtedness that would be inconsistent with the provisions of
Sections 6.01(l) and (n) or that otherwise could reasonably be expected to be
materially adverse to the rights or interests of the Administrative Agent or the
Lenders hereunder, in each case without the prior consent of the Required
Lenders (or the Administrative Agent, with the approval of the Required
Lenders).

ARTICLE VII

EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three or more Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been incorrect in any material respect
when made or deemed made;

(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02(a) or Section 5.10 or Article VI hereof;

(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article) or any other Loan Document and such failure shall
continue unremedied for a period of 30 or more days after notice thereof from
the Administrative Agent (given at the request of any Lender) to the Borrower;

(f) the Borrower or any of its Subsidiaries shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable (beyond
any applicable grace period expressly set forth in the governing documents); or
any event or condition occurs that results in any Material Indebtedness becoming
due prior to its scheduled maturity or that enables or permits (after taking
into account any applicable grace period) the holder or holders of any such
Material Indebtedness or any trustee or agent on its or their behalf to cause
such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that, in connection with any Convertible Indebtedness, (i) any
conversion of such Indebtedness by a holder thereof into shares of Equity
Interests, (ii) the rights of holders of such Indebtedness to convert into
shares of Equity Interests (iii) the rights of holders of such Indebtedness to
require any repurchase by the Borrower upon a fundamental change of such
Indebtedness in cash and (iv) the

-36-

--------------------------------------------------------------------------------

 

termination of any of the Swap Agreements entered into in connection with an
offering of Convertible Indebtedness, shall not constitute an Event of Default
under this clause (f);

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any of its Subsidiaries or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar Law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for a period of 60 or more days or an order
or decree approving or ordering any of the foregoing shall be entered;

(h) the Borrower or any of its Subsidiaries shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar Law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any of its Subsidiaries or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

(i) the Borrower or any of its Subsidiaries shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

(j) one or more judgments for the payment of money in an aggregate amount in
excess of $50,000,000 shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

(k) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect;

(l) a reasonable basis shall exist for the assertion against the Borrower or any
of its Subsidiaries, or any predecessor in interest of the Borrower or any of
its Subsidiaries, of (or there shall have been asserted against the Borrower or
any of its Subsidiaries) any claims or liabilities, whether accrued, absolute or
contingent, based on or arising from the generation, storage, transport,
handling or disposal of Hazardous Materials by the Borrower or any of its
Subsidiaries or predecessors that, in the judgment of the Required Lenders, are
reasonably likely to be determined adversely to the Borrower or any of its
Subsidiaries, and the amount thereof (either individually or in the aggregate)
is reasonably likely to have a Material Adverse Effect (insofar as such amount
is payable by the Borrower or any of its Subsidiaries but after deducting any
portion thereof that is reasonably expected to be paid by other creditworthy
Persons jointly and severally liable therefor);

(m) a Change of Control shall occur;

(n) the Borrower or any of its Material Subsidiaries shall be required by any
Applicable Bank Regulatory Authority, any Applicable Insurance Regulatory
Authority or any other Governmental Authority to enter into, after the Effective
Date, any indenture, agreement, instrument or other arrangement (including,
without limitation, any capital maintenance agreement) that, directly or
indirectly, prohibits or restrains, or has the effect of prohibiting or
restraining, or imposes conditions upon, the incurrence or payment of
Indebtedness, the granting of Liens, the declaration or payment of dividends,
the making of loans or advances or the sale, assignment, transfer or other
disposition of property that, individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect; or

(o) except in accordance with the express terms thereof, any of the Loan
Documents shall for any reason cease to be in full force and effect or to be
valid and binding on the Borrower, or the validity or enforceability thereof
shall be contested by the Borrower;

then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment,

-37-

--------------------------------------------------------------------------------

 

demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise in writing
as directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) and (c) except as expressly set forth herein and in the other Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein, (iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein or therein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, in consultation with the
Borrower appoint a

-38-

--------------------------------------------------------------------------------

 

successor Administrative Agent which shall be a bank with an office in New York,
New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and not investments in a business enterprise or securities.
Each Lender further represents that it is engaged in making, acquiring or
holding commercial loans in the ordinary course of its business and has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement as a
Lender, and to make, acquire or hold Loans hereunder. Each Lender shall,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Borrower and its Affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise: (a) to
file and prove a claim for the whole amount of the principal and interest owing
and unpaid in respect of the Loans and all other Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
Sections 2.05 and 9.03) allowed in such judicial proceeding; and (b) to collect
and receive any monies or other property payable or deliverable on any such
claims and to distribute the same; and any custodian, receiver, assignee,
trustee, liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.05
and 9.03. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

It is the purpose of this Agreement and the other Loan Documents that there
shall be no violation of any Law of any jurisdiction denying or restricting the
right of banking corporations or associations to transact business as agent or
trustee in such jurisdiction. It is recognized that in case of litigation under
this Agreement or any of the other Loan Documents, and in particular in case of
the enforcement of any of the Loan Documents, or in case the Administrative
Agent deems that by reason of any present or future Law of any jurisdiction it
may not exercise any of the rights, powers or remedies granted herein or in any
of the other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the
Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, administrative sub-agent or administrative co-agent (any
such additional individual or institution being referred to herein individually
as a “Supplemental Administrative Agent” and collectively as “Supplemental
Administrative Agents”). Should any instrument in writing from the Borrower be
required by any Supplemental Administrative Agent so appointed by the
Administrative Agent for more fully and certainly vesting in and confirming to
him or it such rights, powers, privileges and duties, the Borrower shall
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent. In case any Supplemental Administrative
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.

Notwithstanding anything to the contrary contained herein, the Joint Lead
Arrangers and Joint Bookrunners, the Syndication Agent and the Documentation
Agents named on the cover page of this Agreement shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement,
except in their capacity, if any, as Lenders. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes

-39-

--------------------------------------------------------------------------------

 

the same acknowledgments with respect to the relevant Lenders in their
respective capacities as Joint Lead Arrangers and Joint Bookrunners, Syndication
Agent or Documentation Agents, as applicable, as it makes with respect to the
Administrative Agent in the preceding paragraph.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Borrower, to it at:

First American Financial Corporation

1 First American Way

Santa Ana, California 92707-5913

Attention: Chief Financial Officer

Telecopier No.: (714) 250-3403

Telephone No.: (714) 250-3000;

With a copy to:

First American Financial Corporation

1 First American Way

Santa Ana, California 92707-5913

Attention: General Counsel

Telecopier No.: (714) 250-3325

Telephone No.: (714) 250-3000;

(ii) if to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Floor 3, Ops 2

Newark, Delaware 19713

Attention: Brittany Duffy

Telecopier No.: (302) 634-4733

Telephone No.: (302) 634-8814;

With a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue, 23rd Floor

New York, New York 10179

Attention: Rich Barracato

Telecopier No.: (212) 270-7449

Telephone No.: (212) 270-5305;

and

(iii) if to a Lender, to it at its address (or telecopy number) set forth in its
Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

-40-

--------------------------------------------------------------------------------

 

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

(d) Electronic Systems.

(i) The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.

(ii) Any Electronic System used by the Administrative Agent is provided “as is”
and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through an Electronic
System. “Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
pursuant to any Loan Document or the transactions contemplated therein which is
distributed by the Administrative Agent or any Lender by means of electronic
communications pursuant to this Section, including through an Electronic System.

Section 9.02. Waivers; Amendments.

(a) No Deemed Waivers; Remedies Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power. The rights and remedies of the
Administrative Agent and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

(b) Amendments. Except as provided in Section 2.18 with respect to an
Incremental Term Loan Amendment, neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the Borrower and the Required Lenders or by the
Borrower and the Administrative Agent with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the scheduled date of payment of the principal amount of any
Loan, or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.15(b), (c) or (d) in a manner
that would alter the pro rata sharing of payments required thereby, without the

-41-

--------------------------------------------------------------------------------

 

written consent of each Lender or (v) change any of the provisions of this
Section or the definition of the term “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to waive, amend
or modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.18 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Loans are included on the Effective Date); and provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent hereunder without the prior written
consent of the Administrative Agent.

(c) Additional Credit Facilities. Notwithstanding the foregoing, this Agreement
and any other Loan Document may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more credit facilities (in addition to the
Incremental Term Loans pursuant to an Incremental Term Loan Amendment) to this
Agreement and to permit extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in the benefits of this Agreement and the other Loan Documents with the Loans,
Incremental Term Loans and the accrued interest and fees in respect thereof and
(y) to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders and Lenders.

(d) Technical Amendments. Notwithstanding anything to the contrary herein the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the other Loan Documents to cure any
ambiguity, omission, mistake, defect or inconsistency.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
including the reasonable fees, charges and disbursements of one primary counsel
and one local counsel in each applicable jurisdiction for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, or any
Lender, in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect thereof.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or the use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto and whether or not any such claim, litigation,
investigation or proceeding is brought by the Borrower, its Affiliates or any
other Person; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

(c) Reimbursement by Lenders. To the extent that the Borrower fails to pay any
amount required to be paid by it to the Administrative Agent under paragraph
(a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (it being understood that the Borrower’s failure to pay any
such amount shall not relieve the Borrower of any default in the payment
thereof); provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent in its capacity as such.

(d) Waiver of Consequential Damages, Etc. To the extent permitted by applicable
Law, the Borrower shall not assert, and hereby waives, any claim against any
Indemnitee (i) for any damages arising from the use by others of information or
other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in

-42-

--------------------------------------------------------------------------------

 

connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

(e) Payments. All amounts due under this Section shall be payable promptly after
written demand therefor.

Section 9.04. Successors and Assigns.

(a) Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants (to the extent provided in paragraph (e) of this Section) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Subject to the conditions set forth below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it);
provided that (i) except in the case of an assignment to a Lender or an
Affiliate of a Lender, each of the Borrower and the Administrative Agent must
give their prior written consent to such assignment (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent (which consent shall not
be unreasonably withheld or delayed), (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Lender’s
rights and obligations under this Agreement, (iv) no such assignment shall be
permitted to be made to an Ineligible Institution, (v) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500, and
(vi) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided further that
(x) any consent of the Borrower otherwise required under this paragraph shall
not be required if an Event of Default has occurred and is continuing and
(y) the Borrower shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within 10
Business Days after having received written notice thereof. Upon acceptance and
recording pursuant to paragraph (d) of this Section, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.12, 2.13, 2.14 and 9.03). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (e) of this Section.

For the purposes of this Section 9.04(b), the term “Ineligible Institution” has
the following meaning:

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

(c) Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as a nonfiduciary agent of the Borrower, shall
maintain at one of its offices in New York City a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a

-43-

--------------------------------------------------------------------------------

 

Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.04, 2.15(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

(e) Participations. Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Commitment and the Loans owing to
it); provided that (i) such Lender’s obligations under this Agreement and the
other Loan Documents shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Loan Documents. Any agreement or instrument pursuant to which a Lender
sells such a participation shall provide that such Lender shall retain the sole
right to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section
9.02(b) that affects such Participant. Subject to paragraph (f) of this Section,
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.12, 2.13 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(e) (it being understood
that the documentation required under Section 2.14(e) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant agrees to be subject to the provisions of
Sections 2.15 and 2.16 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(f) Limitations on Rights of Participants. A Participant shall not be entitled
to receive any greater payment under Section 2.12 or 2.14 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.14 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.14(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank or any central bank
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledge or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.12, 2.13, 2.14 and 9.03 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Commitments or the termination of this Agreement or any
provision hereof.

-44-

--------------------------------------------------------------------------------

 

Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract between and among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

SECTION 9.07. Severability . Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
to the fullest extent permitted by Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any of and all the obligations of
the Borrower now or hereafter existing under this Agreement held by such Lender,
irrespective of whether or not such Lender shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Section 9.09. Governing Law; Jurisdiction; Etc.

(a) Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.

(b) Submission to Jurisdiction. The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by Law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law. Nothing in this Agreement shall affect any
right that the Administrative Agent or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement against the Borrower or its
properties in the courts of any jurisdiction.

(c) Waiver of Venue. The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Law.

Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL

-45-

--------------------------------------------------------------------------------

 

PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY
OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12. Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. The Borrower acknowledges that from time
to time financial advisory, investment banking and other services may be offered
or provided to the Borrower or one or more of its Subsidiaries (in connection
with this Agreement or otherwise) by any Lender or by one or more Subsidiaries
or Affiliates of such Lender and the Borrower hereby authorizes each Lender to
share any information delivered to such Lender by the Borrower and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such Subsidiary or Affiliate,
it being understood that any such Subsidiary or Affiliate receiving such
information shall be bound by the provisions of paragraph (b) of this Section as
if it were a Lender hereunder. Such authorization shall survive the repayment of
the Loans, the expiration or termination of the Commitments or the termination
of this Agreement or any provision hereof.

(b) Confidentiality. Each of the Administrative Agent and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (ii) to the extent requested by any regulatory
authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by any
Requirement of Law or by any subpoena or similar legal process, (iv) to any
other party to this Agreement, (v) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any suit, action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (vi) subject to an agreement in
writing containing provisions substantially the same as those of this paragraph
and for the benefit of the Borrower, to (a) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (b) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations, (vii) with the consent of the Borrower or (viii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this paragraph or (B) becomes available to the Administrative Agent
or any Lender on a nonconfidential basis from a source other than the Borrower.
For the purposes of this paragraph, “Information” means all information received
from the Borrower relating to the Borrower, its Subsidiaries or their business,
other than any such information that is available to the Administrative Agent or
any Lender on a nonconfidential basis prior to disclosure by the Borrower;
provided that, in the case of information received from the Borrower after the
Effective Date, such information is clearly identified at or prior to the time
of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE

-46-

--------------------------------------------------------------------------------

 

INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

Section 9.13. USA PATRIOT Act. Each Lender that is subject to the requirements
thereof hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), such Lender may be required to obtain, verify and record information
that identifies the Borrower, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
Borrower in accordance with said Act.

Section 9.14. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to the Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
the Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates.

[Signature Pages Follow]

 

 

 

-47-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST AMERICAN FINANCIAL

CORPORATION

 

By

 

/s/ Kenneth D. DeGiorgio

Name:

 

Kenneth D. DeGiorgio

Title:

 

Executive Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., individually as a
Lender and as Administrative Agent

 

By

 

/s/ Rick Barracato

Name:

 

Rick Barracato

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,
individually as a Lender and as a Syndication Agent

 

By

 

/s/ James F. Cooper 

Name:

 

James F. Cooper

Title:

 

Senior Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, NATIONAL
ASSOCATION, individually as a Lender and as a
Syndication Agent

 

By

 

/s/ Grainne M. Pergolini 

Name:

 

Grainne M. Pergolini

Title:

 

Director

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BMO HARRIS BANK N.A., individually as a
Lender and as a Documentation Agent

 

By

 

/s/ Sean T. Ball 

Name:

 

Sean T. Ball

Title:

 

Vice President

 

 

 

Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

 

KEYBANK NATIONAL ASSOCIATION,
individually as a Lender and as a Documentation
Agent

 

By

 

/s/ James Cribbet

Name:

 

James Cribbet

Title:

 

Senior Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
individually as a Lender and as a Documentation
Agent

 

By

 

/s/ O. Cortez 

Name:

 

O. Cortez

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF THE WEST, individually as a Lender and
as a Documentation Agent

 

By

 

/s/ Dale Paterson 

Name:

 

Dale Paterson

Title:

 

Director

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BBVA COMPASS, individually as a Lender and as a
Documentation Agent

 

By

 

/s/ Susana Campuzano 

Name:

 

Susana Campuzano

Title:

 

Senior Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CITIBANK, N.A., individually as a Lender and as a
Documentation Agent

 

By

 

/s/ Thomas Christopher 

Name:

 

Thomas Christopher

Title:

 

Senior Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender

 

By

 

/s/ Thomas M. Hicks 

Name:

 

Thomas M. Hicks

Title:

 

Vice President/Western Market

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BOKF, N.A. d/b/a BANK OF OKLAHOMA, as a
Lender

 

By

 

/s/ Tyler Armstrong 

Name:

 

Tyler Armstrong

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CAPITAL ONE, NATIONAL ASSOCIATION, as a
Lender

 

By

 

/s/ Gina Monette 

Name:

 

Gina Monette

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

RBS CITIZENS, N.A., as a Lender

 

By

 

/s/ Jason Upham 

Name:

 

Jason Upham

Title:

 

Assistant Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender

 

By

 

/s/ Douglas C. O’Bryan 

Name:

 

Douglas C. O’Bryan

Title:

 

Director

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A., as a Lender

 

By

 

/s/ Jason Cassity 

Name:

 

Jason Cassity

Title:

 

Director

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF HAWAII, as a Lender

By

 

 

/s/ Anna Hu 

Name:

 

Anna Hu

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CITY NATIONAL BANK, as a Lender

 

By

 

/s/ Bill Kelly

Name:

 

Bill Kelly

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BARCLAYS BANK PLC, as a Lender

By

 

 

/s/ Ronnie Glenn

Name:

 

Ronnie Glenn

Title:

 

Vice President

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

TAIWAN COOPERATIVE BANK, LOS ANGELES
BRANCH, as a Lender

By

 

 

/s/ Li-Hua Huang 

Name:

 

Li-Hua Huang

Title:

 

Vice President & General Manager

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

BANK OF TAIWAN, LOS ANGELES BRANCH, as a Lender

 

By

 

/s/ Shu Chen Chang 

Name:

 

Shu Chen Chang

Title:

 

Vice President and General Manager

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES
BRANCH, as a Lender

By

 

 

/s/ Edward Chen 

Name:

 

Edward Chen

Title:

 

SVP & General Manager

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

CHANG HWA COMMERCIAL BANK, LTD., LOS
ANGELES BRANCH, as a Lender

By

 

 

/s/ Kang Yang

Name:

 

Kang Yang

Title:

 

Vice President & General Manager

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

EAST WEST BANK, as a Lender

By

 

 

/s/ Blake Seaton 

Name:

 

Blake Seaton

Title:

 

SVP – Regional Manager

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

LAND BANK OF TAIWAN, LOS ANGELES
BRANCH, as a Lender

By

 

 

/s/ Henry C.R. Leu 

Name:

 

Henry C.R. Leu

Title:

 

SVP & General Manager

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

MEGA INTERNATIONAL COMMERCIAL BANK
CO., LTD. NEW YORK BRANCH, as a Lender

By

 

 

/s/ Angela Chen 

Name:

 

Angela Chen

Title:

 

VP & Deputy GM

 

 

 



Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

THE BANK OF EAST ASIA, LTD., NEW YORK
BRANCH, as a Lender

By

 

 

/s/ James Hua 

Name:

 

James Hua

Title:

 

SVP

By

 

 

/s/ Kitty Sin 

Name:

 

Kitty Sin

Title:

 

SVP

 

 

 

Signature Page to Amended and Restated Credit Agreement

First American Financial Corporation

--------------------------------------------------------------------------------

 

SCHEDULE 1.01

Commitments

 

Name of Lender

  

Commitments ($)

 

 

JPMORGAN CHASE BANK, N.A.

  

$

48,500,000

  

 

U.S. BANK NATIONAL ASSOCIATION

  

$

48,500,000

  

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

  

$

48,000,000

  

 

BMO HARRIS BANK N.A.

  

$

42,000,000

  

 

KEYBANK NATIONAL ASSOCIATION

  

$

42,000,000

  

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.

  

$

42,000,000

  

 

BANK OF THE WEST

  

$

40,000,000

  

 

BBVA COMPASS

  

$

40,000,000

  

 

CITIBANK, N.A.

  

$

40,000,000

  

 

COMERICA BANK

  

$

35,000,000

  

 

BOKF, N.A.

  

$

30,000,000

  

 

CAPITAL ONE, NATIONAL ASSOCIATION

  

$

30,000,000

  

 

RBS CITIZENS, N.A.

  

$

25,000,000

  

 

SUNTRUST BANK

  

$

25,000,000

  

 

BANK OF AMERICA, N.A.

  

$

20,000,000

  

 

BANK OF HAWAII

  

$

20,000,000

  

 

CITY NATIONAL BANK

  

$

20,000,000

  

 

BARCLAYS BANK PLC

  

$

15,000,000

  

 

TAIWAN COOPERATIVE BANK, LOS ANGELES BRANCH

  

$

15,000,000

  

 

BANK OF TAIWAN, LOS ANGELES BRANCH

 

  

$

12,000,000

  

 

E.SUN COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

  

$

12,000,000

  

 

CHANG HWA COMMERCIAL BANK, LTD., LOS ANGELES BRANCH

  

$

10,000,000

  

 

EAST WEST BANK

  

$

10,000,000

  

 

LAND BANK OF TAIWAN, LOS ANGELES BRANCH

  

$

10,000,000

  

 

MEGA INTERNATIONAL COMMERCIAL BANK CO., LTD., NEW YORK BRANCH

  

$

10,000,000

  

 

THE BANK OF EAST ASIA, LTD., NEW YORK BRANCH

  

$

10,000,000

  

 

TOTAL

  

$

700,000,000

  

 

 

 

Schedule 1.01 to Credit Agreement

--------------------------------------------------------------------------------

 

EXHIBIT A

[Form of Assignment and Assumption]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.Assignor:

  

 

 

2.Assignee:

  

  

 

 

  

 

[and is an Affiliate/Approved Fund of [identify Lender]1

 

3.Borrower(s):

  

 

First American Financial Corporation

 

4.Administrative Agent:

  

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

5.Credit Agreement:

  

 

Amended and Restated Credit Agreement dated as of May 14, 2014 among First
American Financial Corporation, the Lenders parties thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

1 

Select as applicable.

 

 

 



Assignment and Assumption

- 1 -

--------------------------------------------------------------------------------

 

6.

 

Assigned Interest:

 

Aggregate Amount of Commitment/Loans
for all Lenders

Amount of Commitment/Loans Assigned

Percentage Assigned of Commitment/
Loans2

  $

  $

%

  $

  $

%

  $

  $

%

Effective Date:                       , 201     [TO BE INSERTED BY
ADMINISTRATIVE

AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

  

 

[NAME OF ASSIGNOR]

 

By:

 

 Title:

 

ASSIGNEE

 

 

[NAME OF ASSIGNEE]

 

By:

 

 

 Title:

 

Consented to and Accepted:

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By

   

 

 Title:

 

2 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

 

 



Assignment and Assumption

- 2 -

--------------------------------------------------------------------------------

 

[Consented to:]3

 

FIRST AMERICAN FINANCIAL CORPORATION

 

By

  

 

Title:

 

3 

To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

 

 

Assignment and Assumption

- 3 -

--------------------------------------------------------------------------------

 

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

 

Annex 1 to Assignment Agreement

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-1

[Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 14, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among First American Financial
Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

  

 

Name:

 

Title:

 

Date:                             , 20[        ]

 

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are Not
Partnerships For
U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-2

[Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 14, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among First American Financial
Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

 

Date:                             , 20[        ]

 

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are Not
Partnerships For
U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-3

[Form of U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 14, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among First American Financial
Corporation (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

Name:

 

Title:

 

 

Date:                             , 20[        ]

 

 

Form of U.S. Tax Compliance Certificate (For Foreign Participants That Are
Partnerships For
U.S. Federal Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT B-4

[Form of U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of May 14, 2014 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among [Borrower] (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

Pursuant to the provisions of Section 2.14 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any Note(s)
evidencing such Loan(s)), (iii) with respect to the extension of credit pursuant
to the Credit Agreement or any other Loan Document, neither the undersigned nor
any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

Name:

 

Title:

 

 

Date:                             , 20[        ]

 

 

Form of U.S. Tax Compliance Certificate (For Foreign Lenders That Are
Partnerships For U.S. Federal
Income Tax Purposes)

- 1 -

--------------------------------------------------------------------------------

 

EXHIBIT C

[Form of Increasing Lender Supplement]

INCREASING LENDER SUPPLEMENT, dated            , 20        (this “Supplement”),
by and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of May 14, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among First
American Financial Corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the total Commitments and/or one or more tranches of
Incremental Term Loans under the Credit Agreement by requesting one or more
Lenders to increase the amount of its Commitment and/or to participate in such a
tranche;

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the total Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.18; and

WHEREAS, pursuant to Section 2.18 of the Credit Agreement, the undersigned
Increasing Lender now desires to [increase the amount of its Commitment] [and]
[participate in a tranche of Incremental Term Loans] under the Credit Agreement
by executing and delivering to the Borrower and the Administrative Agent this
Supplement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Increasing Lender agrees, subject to the terms and conditions
of the Credit Agreement, that on the date of this Supplement it shall [have its
Commitment increased by $[            ], thereby making the aggregate amount of
its total Commitments equal to $[            ]] [and] [participate in a tranche
of Incremental Term Loans with a commitment amount equal to $[            ] with
respect thereto].

2. The Borrower hereby represents and warrants that no Default has occurred and
is continuing on and as of the date hereof.

3. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

4. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

5. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

 

 

Increasing Lender Supplement

- 1 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF INCREASING LENDER]

 

By:

   

 

 Name:

 

 Title:

 

Accepted and agreed to as of the date first written above:

 

FIRST AMERICAN FINANCIAL CORPORATION

 

By:

   

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.as Administrative Agent

 

By:

   

Name:

 

Title:

 

 

 

Increasing Lender Supplement

- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT D

[Form of Augmenting Lender Supplement]

AUGMENTING LENDER SUPPLEMENT, dated             , 20        (this “Supplement”),
by and among each of the signatories hereto, to the Amended and Restated Credit
Agreement, dated as of May 14, 2014 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among First
American Financial Corporation (the “Borrower”), the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.18 thereof that any bank,
financial institution or other entity may [extend Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent, by
executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1. The undersigned Augmenting Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the date of this Supplement,
become a Lender for all purposes of the Credit Agreement to the same extent as
if originally a party thereto, with a [Commitment with respect to Loans of
$[            ]] [and] [a commitment with respect to Incremental Term Loans of
$[            ]].

2. The undersigned Augmenting Lender (a) represents and warrants that it is
legally authorized to enter into this Supplement; (b) confirms that it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and has reviewed such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished pursuant hereto or thereto;
(d) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement or any other instrument or document furnished pursuant hereto or
thereto as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are incidental thereto; and (e) agrees that it will
be bound by the provisions of the Credit Agreement and will perform in
accordance with its terms all the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender.

3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:

                                                     [             ]

4. The Borrower hereby represents and warrants that no Default has occurred and
is continuing on and as of the date hereof.

5. Terms defined in the Credit Agreement shall have their defined meanings when
used herein.

6. This Supplement shall be governed by, and construed in accordance with, the
laws of the State of New York.

7. This Supplement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

[remainder of this page intentionally left blank]

 

 

 

Augmenting Lender Supplement

- 1 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

[INSERT NAME OF AUGMENTING LENDER]

 

By:

 

 

  Name:

 

  Title:

 

Accepted and agreed to as of the date first written above:

 

FIRST AMERICAN FINANCIAL CORPORATION

 

By:

   

Name:

 

Title:

 

 

Acknowledged as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.as Administrative Agent

 

By:

 

Name:

 

Title:

 

 

 

 

 

 

Augmenting Lender Supplement

- 2 -